Statement by the President
Colleagues, after what has been a particularly violent summer, including ongoing attacks on military personnel in Iraq, horrendous attacks on innocent civilians in Mumbai, in Jerusalem, and again at the weekend in Najaf, it is my sad duty to recall in particular the bombing of the United Nations' headquarters in Baghdad. On 19 August 2003 the UN Special Representative to Iraq, Mr Sergio de Mello, died together with UN personnel, Iraqi civilians and workers from other humanitarian aid and bilateral organisations attending a coordination meeting in the UN building at that time, on that day.
Immediately, on your behalf, I sent a letter to the United Nations Secretary-General, expressing our most profound sympathy and solidarity with the families, friends and colleagues of the victims.
This time the United Nations has suffered a grievous blow. We are aware that with the tragic death of Mr de Mello, the United Nations Secretary-General, Mr Kofi Annan, lost not only a uniquely competent representative and advisor, but also a close and valued friend. Mr Annan should know that he has the full and determined support of the European Parliament in these sombre and testing times.
The tragedy of the lost lives has touched us in Parliament too in personal and direct ways. Among the dead were a former parliamentary assistant to a Member of this House and the brother of a member of our staff.
The most fitting tribute to the steadfast courage of Mr Sergio de Mello and the others who lost their lives in Baghdad would be for the United Nations to achieve its aims of rapidly re-establishing in Iraq respect for international law and law and order, and decent living conditions for the Iraqi population.
I ask you to honour their memory with a minute's silence.
(The House rose and observed a minute's silence)
The final draft agenda as drawn up pursuant to Rules 110 and 110a of the Rules of Procedure by the Conference of Presidents at its meeting of Thursday, August 28 2003 has been distributed. The following change has been proposed:
Mr President, with regard to this proposal, please allow me to remind the House that, in my capacity as President of the European Parliament, in 1991, I had the honour of presenting the Sakharov Prize, in the absence of Mrs Aung San Suu Kyi, to her husband, a British citizen who has since died. She has continued to fight for the same cause since 1991. I believe that, rather than hold a topical and urgent debate, we should make an appeal and pay homage to the perseverance of Mrs Aung San Suu Kyi, and also support her just cause.
Clearly the House is fully in agreement with that sentiment.
(Parliament agreed to the request)
The order of business was thus established.
Mr President, I know there is a dreary repetitiveness about this, but could you tell us, now that poor old Ryanair has been prevented from flying to Strasbourg, whether Air France - about which this House has very mixed views - is prepared to reinstate its flight from London which it cancelled at the first sign of any competition on the route?
I raised this matter last week with the French Minister for European Affairs. I understand that it will have her urgent attention. If I have any further information on further contacts I propose to have this week, I will be happy to ensure that the House is informed. I suppose we also have to learn from experience, which is another form of information in this regard.
Mr President, just to add to that comment, the spokesman for Brit Air, the subsidiary of Air France which operated the flight, opined in The Times newspaper last week that even if the judgement against the Ryanair subsidy was confirmed, they might not re-establish the flight to Strasbourg, since they might find more profitable routes. This led me to write a letter that The Times printed, saying the European taxpayer would find it more profitable not to subsidise this EUR 169 million a year travelling circus to Strasbourg at all.
Mr President, I am sorry to have to denounce an unacceptable and disgraceful action by the Turkish forces illegally occupying the northern part of Cyprus.
Last Saturday, two Greek Cypriot teachers from the Greek primary school of Rizokarpaso, Alexia and Grigoris Koukotsikas, were expelled together with their children from Rizokarpaso, where they had gone to hand over the school building and requisites to their successors. The Karpasia Coordinating Committee is conveying fears that any Greek Cypriots remaining in Karpasia will be expelled, starting with the families with children of secondary school age. The committee has emphasised that, following a proposal to run a private secondary school in Rizokarpaso, the Turkish conquerors are also threatening to close the primary school in the village, which is the only Greek school open in the occupied territory. I think there is no need, Mr President, for me to stress to this House how many and which fundamental rights and international agreements are being violated.
I call on you, Mr President, to intervene with the Turkish authorities in Ankara, the agents of which are again brazenly breaking the law in the occupied part of Cyprus.
Mr President, I would like to raise the same point. For nearly 30 years the enclaved Greek Cypriot communities in the northern part of Cyprus have been denied secondary schooling for their children. The result of this is that once their children reach school age, they have to go to other parts of Cyprus to attend schools. This leads to the break-up of families and is designed purely to drive from their homes the few remaining Greek Cypriots in the northern part of Cyprus, which is currently controlled by Turkish authorities.
This is a matter on which the European Court of Human Rights has registered its protest and noted that this is a violation of Article 2. I would call upon the House to appeal to Mr Denktash to reverse his decision not to allow the secondary schools to reopen. For too long families in these enclave communities have been deprived of their human rights and deprived of the right to education. Now that there are increasing signs of reconciliation between Cyprus' two communities, and on the eve of Cyprus' membership of the European Union, this is a very good time to show evidence of that reconciliation by allowing the secondary schools to re-open in the enclaved Greek Cypriot communities.
In response to the two Members, we will raise the matter with the appropriate authorities in both Ankara and Northern Cyprus.
Mr President, on behalf of this House, I ask you to convey your sympathy and commiserations to the family of Mrs Jean McConville, whose remains were accidentally found in the last week or so. She was one of the nine 'disappeared' who the IRA in Ireland claims responsibility for. This woman - a mother of ten children, a 37-year-old widow - was abducted, murdered and buried in a secret location nearly 30 years ago. Five of the nine people for whose disappearance the IRA claims responsibility remain unaccounted for.
I also ask you to appeal to the Irish and British Governments to use whatever intermediaries they have with the IRA to seek more precise information about the location of those five unfortunate victims of IRA terror. The peace of mind which the families of these 'disappeared' need is more important than the security and safety of the perpetrators of these murders.
Mr President, a week ago I was in the small town of Jogeva in Estonia and I witnessed the EU referendum campaign roadshow. They had professional uniformed promotion girls distributing handfuls of tendentious propaganda. One piece, with the imprint of the PPE-DE Group, featured a male model and was bizarrely headlined 'Vote yes for sexier men'.
(Laughter and applause)
A diplomat from the German Embassy in Estonia, Mr Carsten Wilms, made a speech in favour of accession. This was a clear violation of Article 41 of the Vienna Convention 1961, which forbids diplomats from interfering in the internal affairs of host states.
Mr President, will you join me in condemning this breach of the Vienna Convention and will you write to foreign ministers of Member States reminding them of their obligations in this matter?
If I understood correctly, Mr Helmer, you remarked that the reference to 'sexier men' was on literature from the PPE-DE Group. They must have known, sir, that you are associated with that group.
Mr President, allow me to observe that the military forces in Iraq, which you referred to at the beginning, are in fact occupying forces.
To my point now. According to our information, the Romanian judiciary has deleted the Socialist Labour Party, which has 110 000 members and was represented in parliament until recently, from the list of recognised political parties in its country. The decision to delete it is downright illegal, in that it violates Law 14 of 2003 on the operation of political parties. It was taken following acute pressure exerted by the Romanian Government on the judiciary and following intervention in the internal affairs of the Socialist Labour Party on the part of the governing Social Democratic Party.
The Communist Party of Greece condemns the illegal and unacceptable action by the Romanian authorities, which is obviously intended to muzzle any opinion which defends fundamental rights and promotes socialist visions. We cannot but correlate this illegal action with the installation of American military bases in Romania and with the imminent integration of this country into the European Union.
Mr President, with regret I would like to raise the issue of whistle-blowing. I am referring to the case of a constituent of mine, Mr Robert Dougal Watt, who formerly worked for the Court of Auditors and who over a year ago communicated to many MEPs a deep concern about certain aspects of the conduct of business in the Court of Auditors. Subsequently he went on sick leave and following that he became subject to disciplinary proceedings. As his representative, I contacted the Secretary General of the Court of Auditors, not to express an opinion on the correctness or incorrectness of the points which Mr Watt had raised, but simply to draw to the attention of the Court that in my opinion, Mr Watt was, whether correct or incorrect, a public-spirited person acting for what he understood to be the public interest. He ought to be treated with the respect that is due to those who do so.
I understand that subsequently the disciplinary board recommended that he be demoted, but, on 13th July 2003, I learned that he had just been dismissed. This is the first opportunity I have to mention to colleagues my profound distress at the matter. I believe that this House should look into the question of whether we have adequate protection for whistle-blowers in the European Union.
The rules have been changed and tightened but I am not satisfied that the situation works satisfactorily and I say this with great regret. Those of us who believe most profoundly in the virtues of European integration have the greatest interest in ensuring that it is carried forward with unimpeachable integrity, taking into account the protection of individuals.
The issue to which you refer certainly deserves consideration. Perhaps the Committee on Budgetary Control would be the most appropriate parliamentary body to consider that matter in the first instance.
Mr President, at the end of July and the beginning of August 2003 I attended the summing-up of the trial in Bogota of three Irishmen accused of training the FARC in Colombia. Following the conclusion of the prosecution case, General Moro, Chief of Staff of the Colombian Army, went on television to call for the men's conviction, and this before the defence had even summed up. The observers from the United States and Australia all concluded that there was no evidence against the men. The delegation included lawyers, politicians and trade unionists.
This trial has been carefully watched internationally and if there is a negative verdict it will undoubtedly be a miscarriage of justice. The Colombian authorities have made numerous serious prejudicial comments which cast doubts on the possibility of the trial being fair.
I would ask you, Mr President, to respond to the e-mail I sent to your office at the end of July concerning this issue. Also, during our visit to the prison, the prison governor indicated quite clearly that these three men would not be safe in any prison in Colombia. Therefore, now that the trial has come to a conclusion, it is very important, Mr President, that you, on behalf of the Members of this House, intervene on their behalf - as the British Government is doing in many cases where its own citizens are in difficulties.
I will respond to that.
Mr President, I was in Latvia a few weeks ago at the invitation of the Socialist Party of Latvia. I had the opportunity to obtain information about certain very serious violations of fundamental human rights, the occasional progress reports on Latvia notwithstanding.
Thus, the Communist Party of Latvia is still outlawed. Over 70 000 residents are deprived of all political rights and the right to obtain Latvian nationality, because eight months before the break up of the Soviet Union they had not left the Communist Party. For the same reason, Latvian citizens have no right to stand for election. Such is the case of Alfred Rubiks, the president of the Socialist Party, which is represented in parliament, and other important public figures.
Similarly, several hundred thousand out of a total population of 2 500 000 have no national identity, even though many have been living in Latvia for 100 years. 30% of the population have no voting rights and will not therefore be taking part in the referendum to be held on the European Union, meaning that the referendum is already null and void. Although 45% of the residents of Latvia are Russian speaking, the Russian-speaking universities were closed in 1998 and although the full ban on Russian primary and secondary schools was ultimately revoked in the face of protests, it was limited nonetheless to just 40% of lessons.
In the face of this situation, the European Union is maintaining a stand of guilty tolerance, not to say consent. Again we have the well-known policy of one sauce for the goose and another for the gander. And this situation is not only in Latvia, it is also in Estonia and elsewhere.
How do you intend to react, Mr President, especially as there is a similar situation, as I said, in Estonia where, among other things, monuments are being erected to the SS?
I shall look into the issues you raised.
Mr President, you have already mentioned the tragic spate of terrorist bomb attacks against innocent civilians in Jerusalem and Baghdad on 19 August 2003, and the gruesome attack in Bombay on 25 August 2003. Now we have Najaf.
I wish to address the serious issue that the Jerusalem bomb, which killed 20 bus passengers, including young infants, was carried out by the Islamist group Hamas, in spite of there being a cease-fire agreement with Israel at the time.
How is it possible that the EU continues to allow the political wing of Hamas to operate and gather funds for its activities and so-called charities in the EU? Already America has placed it on the list of banned terrorist organisations and even the Palestinian Authority has cracked down by freezing its financial assets and closing down its newspapers. Surely it is time for the Commission and the Council of Ministers to do likewise in our common cause of fighting international terrorism.
We will have a debate on the Middle East in the September II part-session. This is an issue, among others, regarding the Middle East that can be raised with the appropriate institutions at that time.
Mr President, the European Union continues to keep quiet in the face of the major crime being perpetrated in Palestine by Sharon's mafia government.
In addition to the wall of shame, which is now 150 kilometres long - with the prospect of increasing to 350 km - and 8.5 metres high, Israel's policy is still to murder political rivals - Hamas cadres - in cold blood and bomb the Palestinians, resulting in death and injury.
My question is: why is the European Union still financing Israel and why has the European Union's High Representative, Mr Solana, who is in Israel, not condemned these murders?
Mr President, I wish to ask you about the fate that awaits the Laotian companions of Thierry Falise and Vincent Reynaud who, as we know, have fortunately been released after being arrested and sentenced to more than twenty years in prison. We know nothing, however, about the fate of the Laotians who were travelling with them. I should like to know whether it would be possible to obtain any information about them because logic would dictate that the men accompanying the journalists should also be released. They appear not to have been fortunate enough to benefit from the action taken by Foreign Affairs Ministers and Ambassadors to ensure the journalists' release.
We will need to make inquiries on that, Mrs André-Léonard, and then refer back to you and the House on the matter.
Mr President, before the August holidays I was in Romania, not least in order to carry out a task assigned to me by the Robert Schuman Foundation, of which I am Secretary-General. While I was there, I met groups of entrepreneurs and, in particular, farmers and growers. I received a complaint that I would like to pass on to the Commissioner and all the members of the delegation for relations with that country. First and foremost, the farmers complained of unacceptable delays in the implementation of the ISPA and Sapard programmes, delays which they made it quite clear were due to the poor functioning of the government agency acting as a filter: a lack of basic information, no help in planning the projects, the arbitrary way in which the projects are transferred from Bucharest to Brussels, the exorbitant cost of the little advice available and unjustified delays imposed by a bureaucratic machine which penalises, above all, the outermost areas of Romania, which are certainly the poorest.
I would ask you, Mr President, to be so kind as to inform the members of the Romanian delegation of this issue at the Conference of Presidents, and I would ask the Commissioner to intervene as far as is in his power.
Mr President, I should like to report that we have arrived safely here in Strasbourg. Five members of our group went the whole distance, all of the 530 km. Mrs Buitenweg, Mr Turmes, Mr Bouwman, Mr Mayol and I would like to thank you for the support. It was a real advertisement for cycling in Europe, both short and long distance. It was also an advertisement for the European notion. We crossed four national boundaries. In that way, we met a huge number of people, and the local authorities welcomed us with open arms. We invite you all to join us next year to do it again.
Mr President, setting aside the issue of the choice by the new Spanish caudillos regarding Mr Rajoy - which, by the way, reminds us of General Franco 34 years ago - I will focus on the meaning of the outrageous exclusion of my political party more than one year ago.
Political pluralism and cultural diversity are values preached by everybody in this House. The banning of Batasuna is thus a European, and not just a Spanish, mistake. That is so because, for the accession countries, it is vital that there should be an overall agreement on the principle that strong, assertive, renewed cultural and political diversity is, at the beginning of the new Millennium, a universal fact of European life. European integration can never be reduced to the sheer assimilation of small nations: our cultural diversity and inner cohesion could be destroyed. This Parliament cannot evade its responsibility on this crucial issue.
Those who have been outlawed will, all the same, stick to the political path, wrangling for rapid and efficient diplomatic action, without preconditions, towards a definite solution to the ongoing conflict in the Basque country. Be sure, Mr President, of my personal commitment.
Mr President, towards the end of last year the Parliament delegation to the Conciliation Committee agreed on the final content of the second pillar of the Aarhus Convention, the Directive on public participation in decision-making on the environment. I was in the role of rapporteur during the conciliation procedure. Of key importance in the acceptance of the outcome of conciliation was the undertaking by the Commission to put forward a proposal on the third pillar of the Aarhus Convention during the first quarter of 2003, which is to say by the end of March this year. In compliance with a decision taken by the Conciliation Committee, the Commission appended a declaration to the directive published in the Official Journal of the European Communities, in which it reconfirmed this undertaking.
At present, that undertaking by the Commission remains unfulfilled. The Commission has still not adopted the proposal for a Directive on access to justice in environmental matters, even though the last quarter of the year is already upon us, which means the proposal is six months late. The failure of the Commission to live up to the undertaking it gave is greatly undermining Parliament's confidence, and is indefensible and unacceptable.
For this reason, I would ask you, Mr President, to draft a letter to the President of the Commission without delay, containing a reminder by Parliament of the undertaking given, and in which you reprimand the Commission for not having kept to this undertaking of theirs or not even having shown they were in any way ready to explain the delay to Parliament, and in which you call on the Commission to adopt the missing proposals to be appended to the Aarhus Convention and present them to Parliament during September.
Please send a short note or e-mail to me with the relevant facts which I will communicate to the Commission, as you suggest.
Mr President, on 14 August there was a very serious accident at the oil refinery belonging to Repsol YPF in Puertollano, one of the main refineries in Spain, located in my region of Castilla-la Mancha.
The explosion and fire which followed it led to the deaths of seven workers. Many people were also injured, causing great distress in the city, in my province of Ciudad Real and in the whole of Spain.
Unfortunately, the deficiencies in the protection measures in such a dangerous industry have been demonstrated, but, above all, it has become clear that accidents and deaths resulting from them have increased as a result of sub-contracting and the general work insecurity in Spain, which is three times higher than the Community average.
I would like to ask the President to send a message of condolence and solidarity on behalf of this Parliament to the families of the dead and injured workers and the municipal, provincial and regional authorities which have played an important and worthy role in dealing with the accident and its consequences.
I would be happy to do that.
Mr President, ladies and gentlemen, many of you have heard of Ingrid Betancourt, representative of Colombia's Green Party, whose relatives have visited this House on several occasions. It is now a year and a half since she was kidnapped by the Revolutionary Armed Forces of Colombia (FARC). The position of the family and the Colombian Green Party, as well as the European Parliament's Group of the Greens/European Free Alliance, has been to encourage a humanitarian exchange, whilst criticising FARC and saying that it is unacceptable to propose a political exchange. Yesterday, the Colombian press received a cassette containing a threefold message from Ingrid Betancourt: firstly, if you want to mount a military operation in order to set me free then go ahead, but be careful! Secondly, humanitarian exchanges can only take place between armies and thirdly, as far as we are concerned - we, the politicians who have been kidnapped - only FARC can give us an unconditional release.
I believe that this message, surprising as it is, can be explained both by the extreme courage of Ingrid Betancourt on the one hand, who does not hesitate to take risks in the name of her political principles and, on the other, by FARC's desire to show that they are prepared to allow their prisoner to appeal to public opinion, even if only to say 'attack us!'
What I would ask, ladies and gentlemen, Mr President, is that we give firm support to Ingrid Betancourt's third proposal, which is to clearly ask FARC to release all their political prisoners unilaterally, because it is unacceptable to take negotiators or representatives of the people hostage.
Mr President, the news from Britain that the future of the Thorp nuclear reprocessing facility is bleak is very welcome from the Irish perspective. The people of Ireland have been totally forthright in their opposition to the existence and expansion of nuclear operations at Sellafield. I have spoken on this many times in this House over the last 20 years. I have had the privilege to visit that plant on behalf of my party in Ireland on two occasions, one of which was the NIREX inquiry.
However, we were particularly angered by the imposition of the Thorp nuclear reprocessing plant in 1993. The Thorp plant has long been a nuclear white elephant for the British people, but the people of Ireland have been totally opposed to it for many years, and will continue to be opposed to it.
It was reported last week that operations at the Thorp nuclear reprocessing plant may cease sooner rather than later. I hope that the British Government gives the necessary clarification in this case. I urge you, Mr President, to ask the Commission to monitor this situation very closely under the powers vested in it by means of the Euratom Treaty.
Mr President, ladies and gentlemen, I wish to speak on the same topic. I must express my indignation at a decision taken by my government - the French Government - which has classified the transport of radioactive waste as top secret. This means that informing communities and elected representatives about the transport of radioactive goods is now forbidden in France. All of us here, however, know how dangerous highly radioactive waste is and we are also aware of the concern felt by our fellow citizens about issues involving radioactive waste originating, in particular, in nuclear power stations.
In my opinion, ladies and gentlemen, this decree constitutes an attack on our freedom of expression; it runs counter to the European Parliament Resolution on the transport of radioactive goods, for which we voted in this very Chamber in February 2001. This resolution required elected representatives and local authorities to be informed of the movement of trains containing radioactive waste. We also emphasised in it our right to freedom of expression and to demonstrate peacefully when these trains pass.
I would therefore ask you, Mr President, to contact the French Government in order to inform it of the European Parliament's resolution and so that it can revoke its totally preposterous decree. I personally shall continue to inform any colleague or fellow citizen who asks about the movement of radioactive trains.
Mr President, I would like to draw attention to the astounding failure of the British Government - a Labour Government, although I cannot describe it as socialist - to respect EU anti-discrimination law. It has purported in recent months to implement both the race directive and the employment framework directive, but in both cases the scope of the new UK regulations falls short in key aspects of the protection conferred by the EU directives. The UK is therefore in apparent breach of EU law.
As regards the race directive, the government has refused to give protection against discrimination based on colour, claiming the ban on discrimination based on racial or ethnic origin does not extend to colour. This is absurd, blinkered legalism at its worst and does no credit to the lead in Europe that UK race relations legislation has previously given.
As regards the framework directive, regulations purporting to give effect to the EU directive's ban on discrimination on grounds of sexual orientation actually allow an employer to impose a requirement relating to sexual orientation, if the doctrine of the religion or the religious convictions of its followers so dictates. This is a direct result of lobbying by right-wing elements in the Church of England hostile to homosexuals. It could mean that a gay person could be refused a teaching job in a Church school, however devout they are.
It is shameful that a government which six years ago was elected on a manifesto promising to end unjustifiable discrimination wherever it exists is ready to breach EU law to satisfy reactionary opinion.
The next item is the Commission statement on the effects of the summer heatwave.
Mr President, honourable Members of the European Parliament, the summer of 2003, which is not yet over, has in many ways been a tragic one. A short while ago, you called for a minute's silence to be observed in memory of the entire United Nations team murdered in Baghdad and there are other indications of this difficult and sometimes tragic summer that we have just been through.
Last Thursday, I visited Portugal in order to spend several hours flying over the devastated regions of Santarém, Portalegre and Castelo Branco. What confronted me was a desolate sight, the scale of which my colleagues Mrs Diamantopoulou and Mr Vitorino had already seen a few days earlier: the desolation with which I was confronted also reminded me of the sight that met me almost a year ago to the day, in Germany, the consequence of different events. Indeed, the summer of 2002 was also a tragic one for a great deal of Central Europe, for the Länder of eastern Germany, for the Czech Republic, Austria and even for France.
Faced with such environmental disasters, which do not all have natural causes, as we well know, in the face of their human consequences - in Portugal, eighteen people lost their lives in these fires - faced with their economic consequences - hundreds of thousands of hectares have been destroyed and, as a result, thousands of farmers are out of work in central Portugal, the country's poorest region - faced with these thousands of people who can no longer work unless we find jobs for them straightaway and who will be tempted to migrate towards the towns or to the coast, we must take action on all fronts and at all levels. Given the circumstances, it goes without saying that the level we represent here, and by that I mean you, Parliament, we, the Commission, and the Council, is the appropriate level at which to act. I therefore thank you once again, Mr President and I thank the European Parliament and all the political groups for giving the Commission this opportunity to bring you up to date on what it is doing, on what it intends to do and on what it has still to do at European level.
The first tool or instrument with which we can provide assistance is the European Union Solidarity Fund. I recall, ladies and gentlemen, what was more or less my first speech here to you. As many of you know, I have long been interested in the environment and in ecology and, in October 1999, just after being appointed Commissioner, I had to go to Greece in order, Mr President, to assess the damage caused by an earthquake. I said at the time that there was no exceptional instrument available that would enable us to react to exceptional situations, to tragedies, to exceptional natural disasters. The only responses we could provide were the usual, run-of-the-mill ones. It took last year's disaster, the floods in Central Europe, for the Solidarity Fund to be created. The initiative adopted by the Commission on this matter was supported immediately and, I must say, extremely efficiently by this House: I well recall the work undertaken by your rapporteurs, Mr Rolf Berend and Mr Ralf Walter, who gave us their support.
This Fund was set up in three months. It has a fund reserve of EUR one billion per year and is now our main form of assistance for remedying - a little later I shall say a few words about prevention - the damage caused by fires such as those seen in Portugal or those still raging in France. Not only was the Fund itself set up extremely rapidly, the response that we provide is also extremely rapid. Portugal's request reached the Commission on 14 August and last week, in other words, two weeks later, we provided an emergency sum of EUR 31.6 million for aid, temporary accommodation, energy supply, repairs to basic infrastructures and for animal feed, because everything has been devastated.
This year, the Solidarity Fund has received five requests and my staff have accepted four of them (the eruption of Etna in Italy, the earthquake in the Molise region, the shipwreck of the Prestige and, of course, Portugal) totalling EUR 88 million. In 2002, having been in existence for only three or four months, the Fund gave Germany, the Czech Republic and Austria aid totalling EUR 728 million. Where Germany is concerned, I can inform Parliament that this Thursday I will be travelling to Dresden, in Saxony, an area I visited a year ago. I will see, observe and assess the way in which European funds intended to remedy the flood damage have been used.
Ladies and gentlemen, in addition to this Solidarity Fund, which is earmarked for emergency measures that receive no European funding, we do have other forms of support, in particular for rebuilding devastated economies; this is the purpose of the Structural Funds and of the Cohesion Funds, which can be redeployed or reallocated, according to the requests made by governments. Consequently, Portugal informed us that it was going to request the redeployment or reallocation of Community structural funds to the value of EUR 182 million in order to address the reconstruction of the forestry and farming sectors.
As to the Structural Funds, Mr President, please allow me to digress a little: a short while ago, President Cox referred to the departure from this House of Luciano Caveri, who has been extremely important to you and to me, in his capacity as Chairman of the Committee on Regional Policy, Transport and Tourism. I wish to take this opportunity to pay tribute to him and to thank him for the quality and the openness that have characterised our relations with that committee for several years.
Ladies and gentlemen, I now come to an idea that some of you will perhaps wish to raise: this is the idea that the Solidarity Fund criteria that we adopted jointly at the proposal of the Commission and which have been adjusted or modified by the Council need to be evaluated. I do not claim that these criteria, which we have been applying for a year and a half in a consistent, objective and impartial way to all disasters, are absolutely perfect. I shall, therefore, keep the option of assessing this Fund's operation open - we will have to do so before 31 December 2006 - and, if necessary, to propose that its intervention criteria be modified.
As a result of the heatwave, which contributes to or accelerates fires, many regions, in southern Europe in particular, have experienced other types of economic and human tragedy. I am thinking in particular of the drought, which some of you will probably mention. This phenomenon has also caused considerable damage. By way of example, in northern Italy alone, the damage to milk production is estimated at EUR 70 million and the damaged to crops and fodder at EUR 380 million. In the specific case of drought, of course, Europe's response cannot be based on the Solidarity Fund, which was not designed for that purpose. Just to remind you, this fund is intended to address disasters that do not receive any form of aid. Where the drought is concerned, and particularly in the context of the common agricultural policy, we had and we still have means with which to provide assistance. On this subject, I wish to recall that at the initiative of my colleague Franz Fischler, the Commission adopted, at the beginning of July, a number of measures to help producers in all of the affected regions. In particular, these measures involve the use of vegetative cover as set-aside land, using some intervention stocks of cereals and rice to feed livestock, the possibility of increasing advance payments to 80% in the beef sector and anticipating some payments in the beef, sheep or principal crop sectors.
The Commission is, of course, willing to examine as rapidly as possible any eligible requests for State aid or modifications to the rural development programme that Member State governments affected by the drought might submit.
My third point concerns civil protection. I had the opportunity, the other day, in Castelo Branco, to meet some voluntary firefighters who have done a fantastic job and wherever such disasters take place, we see a surge of solidarity, cohesion and generosity. The many emergencies that we have experienced and are still experiencing, however, raise the issue of coordinating resources for civil protection at European level. We do have, in the field of civil protection, a Community response centre established by a Council decision in October 2001 and which has the task of implementing European cooperation in the event of an emergency. This is principally a centre for coordination and specialist knowledge which has been very active where fires are concerned - as it was in the case of the Erika and the Prestige shipwrecks - and which has made use of all the means available to it under its mandate. Experience has shown, however, particularly this summer in Portugal, that this centre's current mandate does not, unfortunately, allow it to provide all the assistance that is needed when a major disaster occurs. This is why the Commission, at the behest of my colleague Mrs Margot Wallström, will, by the end of September, present the fruit of its discussions on how best to address this situation and will submit proposals. This, I believe, is an area in which we must be more ambitious, by discussing the financial and operational means needed to facilitate more effective intervention, on the part of this centre in particular.
Whatever proposal or measure we submit, I would remind you that civil protection generally remains a national and often even a regional competence and consequently nothing can be done unless the Council of Ministers asks the Commission to submit a project. I must also say that your House will also have to tell us, as some of its Members have already done, what it wants and how far it wishes us to go in this field.
I have talked about the Solidarity Fund, the drought and the state of our forthcoming proposals in the field of civil protection. I would like to conclude my talk by referring to what is, for me, a very long-held conviction. I have always believed that in any discussion about natural disasters - knowing, once again, that they do not all have natural causes, and there was nothing natural about the Prestige and the Erika - whatever the truth of the matter, I have always believed that, in all of these cases, prevention is less costly than repair. I therefore wish to highlight the efforts at prevention at all levels: at global level - I shall refer to this again in my summing-up, in the context of Kyoto - and at local level, on the ground at regional or national level. This is why when in a few months we conduct the mid-term review of the regional policy programmes, I shall pay very close attention to the requests made by States or regions for assistance under the Structural Funds 2000-2006 programming, for all aspects of prevention. I wish to go further, however; beyond what we have done and beyond what we are currently doing in order, once we have concluded our discussions, in the proposals that the Commission will be making on future regional and cohesion policies, to make disaster prevention measures more or less compulsory in all regional programmes. I also hope that together we can find a way of stepping up the budget effort for renewable energies or for clean forms of transport in regional or national programmes.
Furthermore, since I am talking about preventive action, we are all aware that to be able to prevent, we need to understand, to be aware and to be well informed. On this subject, geographical information is a major element of risk prevention and management. The Commission has developed a European information system on forest fires. This system enables a map of fire risks that covers all of Europe's territory to be plotted on a daily basis. This now forms an integral part of the Community support mechanism for the civil protection forest services in the Member States. Lastly, I wish to emphasise that this system also enables a rapid and reliable assessment to be made of the damage caused by forest fires. This is how we were able, last week, to estimate the surface area of Portugal destroyed by fires to be 400 000 hectares.
To conclude, ladies and gentlemen, I shall refer to the most important, the most difficult, and the most necessary form of prevention, which is global prevention, in other words, the action taken by our Member States and by the Union on climate change. If, as all climate experts predict, it is increasingly likely that the current process of global warming will lead to major changes in rainfall distribution and in drought conditions, it is crucial for the Community and for each of its Members to remain at the forefront of the fight against climate change and for their actions in this field to set an example. No country and no bloc of developed countries such as the Union is in a position to solve a problem of this magnitude on its own or within its own borders. This is why the Union would like the Kyoto protocol, which has already been ratified by 113 countries representing more than two-thirds of the world's population to enter into force as quickly as possible. The Union has already adopted several measures in order to achieve the targets set out in this protocol. It has also incorporated environmental principles into its strategy and its decision-making process.
Having said that, ladies and gentlemen, as you well know, the commitment or the involvement of each Member State is not equal, despite being crucial. The most recent data on emissions show that ten out of the fifteen current Member States are still a long way from achieving their targets for reducing greenhouse gas emissions. On 22 July, the Commission started court proceedings to ensure compliance with European Union legislation designed to improve air quality in Europe. As you know, we have also adopted a proposal for a regulation intended to reduce certain fluorinated greenhouse gas emissions. This proposal represents a new phase for action undertaken by the European Union to fulfil the obligations imposed on us by the Kyoto Protocol. Lastly - and Mr Franz Fischler can tell you more about this matter than I - the new environmental and ecological requirements are now being taken into account in the guidelines for the common agricultural policy.
Mr President, ladies and gentlemen, in any discussion of natural disasters, of all the things that have happened this summer, we will inevitably touch on the economy, on the hundreds of thousands of hectares of forests destroyed, on a farm economy that has suffered a massive blow, the consequences of which will be felt for a long time, but also and perhaps most importantly, we are bound to talk about the men and women whose property and lives have been affected. I could not end my statement without referring to the memory of several thousand of my fellow countrymen and women who have died as a result of the exceptional heat that we have experienced in the last few weeks. Perhaps for this reason too we should attempt to understand the particular situation of each of our Member States, consider how we can further coordinate our actions, our assessment instruments and probably also make more substantial progress in the field of public health in Europe.
As you know, together with Klaus Hänsch and Íñigo Méndez de Vigo, I have long been involved, on your behalf, in the work of the Convention, in the Praesidium and in the Convention itself. Together with many other representatives of Parliament, we have tried to improve the texts in the field of European action on public health. The text of the Constitution might denote some progress, but I am not convinced that this text goes as far as it should when we see the genuinely European dimension of some disasters. Consequently, even if this subject appears to be somewhat removed from the fires in Portugal, I should like to mention, in terms of the heatwave and other major scourges affecting the health of Europe's citizens, the need to go further in our common and even Community action, in the field of public health.
Mr President, Commissioner, I would like to thank you for your speech and for the visit you paid to Portugal, for the gesture of solidarity you made on behalf of the Commission, after two of your fellow Commissioners had visited my country, and for the comments you made in Portugal. I want you to know that the people of Portugal were particularly moved by Commissioner Barnier's statement that he had never seen such a tragedy in the whole of his political career, and by his acknowledgement that the EUR 31 million of aid from the Solidarity Fund was not enough, or, to use his exact words, that it did not come up to expectations.
It was indeed a very great tragedy that struck Portugal, as you said. A tragedy whose cost is reckoned to be more than EUR one billion in damages and more than 400 000 hectares laid waste, according to the Commission's own figures. That latter statistic is equivalent to 5% of the total land area of Portugal and almost 11% of its woodland. It was, as you said in your speech, a tragedy with repercussions in terms of human lives lost and with enormous long-term social, economic and environmental repercussions.
The much-needed emergency aid, which is crucial for those people who have nothing, who have lost everything, is now being distributed, thanks to decisive action on the part of the Portuguese Government, local authorities and those non-governmental organisations which pledged their solidarity. As you well know, Commissioner, and as you have argued in the past, European solidarity is needed. That solidarity must be reflected in the amount of aid and in the speed with which that aid arrives. I would like to underline these two elements: not only must the aid be appropriate in financial terms, but it must also arrive promptly, so that Europe can make an impact straight away.
To use your own words, then, Commissioner, the aid does not come up to expectations: the EUR 31 million is, of course, only for emergency aid, but the expenses which may be claimed as emergency aid have already risen to EUR 90 million, three times as much as the Community aid package. As I said, moreover, it is estimated that the cost of the tragedy will exceed EUR one billion. The Group of the European People's Party (Christian Democrats) and European Democrats was therefore right to emphasise the need for a Parliamentary resolution. Following this debate, Parliament must approve a resolution stating its position on this matter.
You mentioned many themes, Commissioner, notably the need for preventive action. We are with you on this point: prevention is indeed needed, because this is also an area in which prevention is better than cure. With that in mind, it may also be worth rethinking provisions such as those laid down as part of 'Forest Focus', in order to ensure that we have the financial wherewithal to prevent forest fires. The importance of Mediterranean woodland for regional and local economies, for creating employment, for protecting the land, for biodiversity and for quality of life renders this necessary indeed.
I would like to conclude by thanking all the Member States who showed such solidarity in providing prompt assistance to Portugal. I would also like to thank those countries that are not Members of the European Union and that also gave aid. The President of the Swiss Confederation is in Portugal this very day, bringing with him almost EUR one million in aid for one of the worst-affected municipalities, Mação. I wish to say a final word to emphasise a point that Commissioner Barnier has already mentioned: the dedication of the fire-fighters and of the civilian population, whose acts of courage, generosity and heroism are ample proof of the well-known fact that during tragedies such as this one, when the worst aspects of humanity occasionally become manifest, there are also many people who show us the best that humanity has to offer.
Mr President, Commissioner Barnier, you have described the situation in very clear terms, and I was glad that you, as a former environment minister, also pointed out that disasters do not happen on their own. I respect the calls for solidarity that Members from the countries particularly affected are quite naturally making. They are right to do so. Members from countries such as France, Portugal, and other countries in south-eastern Europe, are right to call for solidarity, but - and let me make this quite clear - I would not want us to limit our present discussion to whether it is 31 million, 90 million or 120 million that we need in order to repair the damage, for it is equally apparent - and you, Mr Barnier, have also made it very clear - that we are patching things up. If we do not want to carry on patching things up year after year, we have to give some thought to the causes. Another reason why we have to think about the causes is that we will, at some point, exhaust our capacity for making good the damage.
As of next year, we will have twenty-five Member States. This will not double the Budget, and disasters will keep on happening - floods, storms, heatwaves and fires, in varying sequences, and, as you have observed, Mr Barnier, this has something to do with climate change. Nobody is now left unaware of that. Are we, though, prepared to act consistently with what we know? Let me say bluntly that no, we are not. We, all of us, are unprepared, and we are in fact unwilling to listen to something so uncomfortable.
Here in the European Union, we are far from creating the conditions in which the Kyoto criteria can be fulfilled. At present, only three Member States - Germany, Great Britain and Sweden - are getting anywhere near it. At the moment, we are at most complying with half the Kyoto criteria, by cutting back on gases that have a detrimental effect upon the climate, causing, for example, global warming, due to greenhouse gases, which occur in agriculture and in waste disposal but especially, in the areas of energy and transport. We are not prepared to take action and to be consistent when it comes to changing the underlying causes. Road traffic is constantly increasing, and we know that it is one of the principal sources of greenhouse gases, and is so to an increasing extent. At the moment, road traffic accounts for some 20% of total emissions, and in 2010, the deadline for getting in line with the Kyoto Protocol, the figure will be 28%. So you see that we may well be talking about disasters, but we are unwilling to do anything to prevent them.
What I am putting before you is utterly sober fact. You will not be surprised when I say that we never, of course, set our sights high in matters of environmental policy. I have now been an MEP for more or less fourteen years, in which time I have been involved in environmental policy, but I also know perfectly well where we all stand when it comes to passing real legislation. What happens when we talk in terms of taxing kerosene, the fuel used in aircraft? What will happen if we tell Mr Barnier to strictly limit structural funding to such things as rail transport or action that benefits the environment? I'd like to hear what our counterparts in the stricken countries have to say about this!
Once and for all, we have to create incentives to do such things as getting traffic off the roads and onto rails, using preferential treatment, rewards, and also sanctions, although it is the sanctions that this House never wants. It also means, for example, that we reduce emissions from industry, that we take action to improve controls, that we tax activities that do harm. What did we do at the beginning of this year when there was talk of taxing the generation of energy? We funked it. The Council funked it, and again, we all chickened out. Although the Commission has, to some degree, gone on ahead, we all, again and again, find ourselves influenced by what we term the needs of our electoral districts, where there is industry that does not want influence exerted on it, that produces chemicals - which do matter! - that produces pesticides, and we have to use them. None of us, then, really wants to do anything, but every year, once summer or autumn is over, we stand up in this House and talk about disasters.
Let me mention, in addition to that, the report I have read in the press to the effect that the chairman of the French old people's homes association has said that there are four times as many staff in German old people's homes. That appals me; it is quite shocking, for German old people's homes are generally in a disastrous state. It follows that we in the European Union must also, at long last, put solidarity into practice in social services. We have to lay down once and for all what standards apply to people who live in the European Union. How then are they to live with dignity in old people's homes, and what is the situation with health insurance? As you are aware, I wanted the constitution to give the European Union clear competences in health policy. We did not manage to do that. They did not manage to do that. It looks as if we did not want it; that is something I regret. If, though, we are talking about disasters, that means, on the one hand, carrying out repairs and helping our counterparts in the countries concerned, but it also, above all, means preventing these things from happening again, and that I also ask you to do in future.
Mr President, I too wish to thank Commissioner Barnier for the clarity and the transparency of the balance-sheet that he has presented. The summer of 2003 has indeed been a real scorcher throughout Europe, from Rovaniemi to the Algarve, and the tragic consequences of this heatwave have been unprecedented. This has been a cruelly unfair summer in Europe: as we have seen, it is the weakest in society who have been the main victims. Almost 20 000 elderly people, living alone and in some cases suffering from respiratory disorders, have succumbed to this deadly heat. On behalf of the Liberal Group, I would like first of all to offer my sincere condolences to the victims' families.
In parallel with this human tragedy, with this public health disaster which continues to shake France to its core, the forests in the Mediterranean countries have suffered almost irreversible damage. This summer, particularly fierce fires have devastated more than 400 000 hectares of forest. This is a human, economic and ecological balance-sheet that might have been even more serious had it not been for the bravery and the efficiency of the fire-fighters, many of whom are volunteers, for the assistance given by the Red Cross to the communities affected, for the solidarity that European States have shown one another, not forgetting the substantial cooperation of third countries. Europe has acted effectively: the Commissioner referred to the EUR 31 million spent in the context of demonstrating solidarity with Portugal - a solidarity which is to be found at the very heart of our Treaties - and the Structural Funds. There is another observation I must make: the EUR 23-odd million, which is the cost, to date, of the centralised Community forest fire management and research programme, have not been spent in vain. The pilot projects for fire prevention, for identifying at-risk areas and for replanting affected areas have demonstrated their usefulness, not least in Portugal, but also their limitations. It is true that Europe must do more. These enormous fires in Portugal and in the South of France have proved one thing: the fleet of fire-fighting aircraft in most Member States is ageing. Without the assistance of the neighbouring countries that I have just mentioned and in particular without the assistance of the Russian jumbos and their 12-tonne tanks, considerably more than 400 000 hectares would have gone up in smoke. This is why the Liberals are in favour - and this should answer one of your questions - of creating a European civil protection force that would be responsible for combating forest fires, floods and also for addressing risks posed by industrial disasters in particular. Increasing human resources in this way must go hand in hand with stepping up material resources. Europe cannot lag behind Canada, Australia, the United States or Russia; it must consider in particular acquiring its own powerful European water bombers, appropriate to our various specific geographical characteristics. I look forward, therefore, to hearing Commissioner Wallström present the proposals referred to by her colleague, Commissioner Barnier.
Nor can Europe ignore the fact, and no one has yet referred to this, that 95% of these fires are started by man. It is crucial that we step up awareness-raising campaigns. A single cigarette thrown out of a car window can lead to the destruction of an entire forest. Holding those who are negligent responsible is, therefore, another of our articles of faith for prevention.
Lastly, and I could have started with this point, how can we fail to make the link between these endless natural disasters and global warming? The Liberal Group supports the Commission in all its efforts to reduce greenhouse gases. This summer, the records for ozone pollution have been broken in all Member States. Despite the battering that the Kyoto Protocol takes on a regular basis, and despite its limitations, it must remain a tool, a minimum target for some, but also a commitment. The European Union must, now more than ever, make this protocol its warhorse in its international negotiations.
Mr President, the severe forest fires which broke out in Portugal this year also affected agricultural and urban areas, destroying houses, factories, schools, power grids, telephone networks and other installations. They caused the deaths of eighteen people, stripped families of their homes and possessions, killed game and livestock, and deprived about 45 000 people of their wages and income. This was an enormous disaster, one which has worsened Portugal's already difficult socio-economic situation. That is why we asked the European Union for aid and support from the outset. According to recent estimates, more than 400 000 hectares have been consumed by the flames, the equivalent of 5% of our total land area and 11% of our woodland, with more than 80% of woodland areas destroyed in some municipalities, and damage estimated at more than EUR one billion.
This situation calls for special aid measures, since the amount proposed by the Commission is clearly insufficient, as Commissioner Barnier rightly pointed out during his visit to Portugal. Over and above expressions of sympathy and solidarity with the victims' families and everyone else affected by this catastrophe, over and above paying tribute to the courage of fire-fighters and the civilian population for their determined efforts to fight the fires despite the scant resources at their disposal, it is imperative that the sum provided by the European Union Solidarity Fund should at the very least equal the amount requested by the Portuguese Government, that is to say, more than EUR 52 million.
The seriousness of the situation, however, calls for further extraordinary measures, through both reprogramming Structural Funds and through the various Community programmes currently in place, making the rigid fund allocation procedures more flexible and simpler. This is necessary not only in order to provide compensation for the social costs incurred but also to help restore productivity in the affected areas and to encourage reforestation. While it is true that forest fires constitute a yearly blight consuming hundreds of thousands of hectares in the European Union, especially in the south, it must be borne in mind that this year the atmospheric conditions which plagued Europe served to make matters worse, producing the right conditions for fires on a huge scale which were difficult to fight. This also means that more effective preventive measures must be encouraged at Community, national and local levels, and that more attention must be paid to public health in Europe. The common agricultural policy (CAP) itself has led to the disappearance of thousands of farms and farmers in recent years, especially in my country, and has thus contributed to the complete unravelling of the traditional reciprocal relationship between woodland and agricultural areas in regions where small-scale farming predominates, accelerating the process of desertification in the rural world. The CAP has thereby helped to produce the right conditions for large-scale fires to start.
The changes to the CAP will tend to worsen this situation; this requires us to rethink the measures set in place. We call on the Commission to continue working with national authorities, both to minimise the environmental impact and to support the communities affected, but also to aid reforestation by supporting all the government aid initiatives and revising the Forest Focus programme to make its scope broader. We also urge the Commission to introduce an integrated Community fire-fighting strategy; furthermore, we would like to emphasise that this calamity testifies to the unreasonableness of the requirements of the Stability Pact given Portugal's socio-economic circumstances, since, although the situation demands a high level of public investment, the Stability Pact imposes restrictions on such investment. We therefore appeal to the Commission and the Council to rethink the Stability Pact, and in particular to eliminate all public costs and investment stemming from this calamity forthwith when calculating the budget deficit.
Commissioner, ladies and gentlemen, this summer should be, for us politicians, our latest warning finally to take action on climate change. We talk a lot - obviously, and that is only right - of the thousands of victims in France and Portugal, but we forget that, this summer, floods in China have claimed four million victims, developing countries being more affected than ourselves. Faced with this fact, we must put a more resolute policy into effect. We can no longer be satisfied with our usual routine. As Greens, we have therefore taken the initiative and written an open letter to Mr Prodi, the most important features of which I shall explain. What are we requesting?
Firstly, we must set up a stability pact in relation to climate change. We cannot tolerate governments in Spain, Portugal and Ireland being indifferent to climate change and the European Union being ridiculed at international level because these governments are not assuming their responsibilities. European Environment Agency statistics clearly show the extent to which these governments are lagging behind.
Secondly, what emerges from the analysis of the initiative on European infrastructure that has just been lodged by the Italian Presidency? Motorways and more motorways, regional airports and more regional airports! It is madness! We cannot now use the billions from the European Investment Bank or the billions from the European budget to pursue a transport policy that has completely lost its way. As Greens, we are in favour of a policy of economic stimulation, but it must take the form of investment in the railways. We do not at present have the rail network needed for implementing a different policy on the transport of goods in Europe. We must make huge investments in these policies.
Thirdly, the heatwave has shown that electricity-producing stations, extremely centralised as they are, were in danger of no longer being able to produce electricity if the rivers no longer had enough water or were too hot. A coal-fired power station and a nuclear reactor have a yield of less than 35%. This means that they heat the atmosphere more, with the risk of producing fish soup, and do not produce electricity in a way that respects the environment. We need to invest much more in decentralised forms of energy and, as Greens, we would thank you, Mr Barnier, for pronouncing yourself ready to review the criteria relating to the structural and regional funds.
I was taken aback by the fires in the Mediterranean. One of the problems is the clearing of scrub. In Austria, there is a policy of improving the status of wood. We are world leaders in wood heating. Electricity is now to be generated at the same time as wood is to be produced and, if Europe finances projects, the link will have to be made between necessary scrub clearance and improving the status of wood.
Finally, Europe lags well behind when it comes to energy control. We have been waiting a year for two directives on energy control. Instead of wasting her time preventing the decline of the nuclear industry, Mrs de Palacio would do better finally to present the directives required if Europe is to catch up in this area. We have written to Mr Prodi to ask him to change up a gear and to coordinate his team better in the race against the clock to prevent climate change.
Mr President, Commissioner, ladies and gentlemen, I would like to begin, first of all, by thanking President Cox for responding so promptly to the letters written by Mrs Figueiredo and those that I myself wrote on behalf of my group when the crisis in Portugal was still unfolding, and for announcing so promptly that this debate would take place, despite being on his summer holidays from 11 August onwards. I am also grateful for the fact that, within the Groups and in the Conference of Presidents, this debate has been marked, as we requested, by a declaration by the Commission and a vote on a resolution at the end.
I would also like to thank Commissioner Barnier for making himself available for this debate, for the words he spoke at the start of the debate, for his amicable and thoughtful visit to our country, for the statements he made there and also, of course, for the concern shown by the Commission even before that, through Commissioners Diamantopoulou and Vitorino.
Having expressed my gratitude, I must now tell you the facts and appeal for help. To tell you a little about the tragedy my country has been through: three weeks of profound anguish, the savage destruction suffered by our country and which was caused above all - though there are, of course, always several factors involved in such phenomena - by truly terrible weather conditions. They were not only terrible because they were abnormal in terms of temperature, humidity, and continental winds, abnormal in nature: they were also abnormal in their duration. In fact, the really distressing thing, which was a terrible tragedy for those who were directly affected and most involved in fighting the fires, was that we were at the centre of the action and perfectly aware of our powerlessness while the weather remained the same. Indeed, it was only when the weather finally relented, on 14 August, about three weeks after the crisis had been unleashed with such great intensity, that we saw it abate.
We are therefore dealing with a natural disaster whose devastating human, social and economic consequences have already been mentioned here. Various figures have been quoted: 5% of the total land area, 11% of woodland. These statistics are misleading, however, because, as we have already heard, in several of the worst-affected municipalities those percentages rose to 80% of woodland, more than 50% of the land area, 70% in some cases. Furthermore, these figures are no more than that: figures. One needs to see with one's own eyes, as Commissioner Barnier has seen and as he has testified.
In recent days, I myself have revisited various areas such as Vila do Rei, Mação and Gavião. To give you an idea of the situation: in Gavião, a town in the north of the District of Portalegre, on a hill, from a tower behind the church, looking inland towards the horizon ? we are talking about an area many kilometres across ? everything, over the mountains, to the left, to the right, and straight ahead, is scorched. That is the true enormity of what has befallen my country, and the reason why my country is asking for assistance and support from the European Union.
The Commissioner quite rightly mentioned the speed with which the government acted, especially in setting the wheels of the Community machinery in motion, and also the speed with which the Commission acted. I align myself, however, with those of my fellow Members who are asking Parliament for greater means with which to respond in a more caring and generous way to my government's request. Portugal applied for around EUR 50 million from the Solidarity Fund, and I believe it is right to grant that sum. I understand the Commission's rules, but I think the Portuguese application is reasonable. EUR 50 million is the sum advanced by the Council of Ministers at the height of the Portuguese crisis, and this sum equals the value of national contributions to the restructuring of various Community programmes already mentioned by the Commissioner. I believe, though, that my government did its sums well and applied to Parliament for aid on that basis.
Furthermore, as my fellow Members have said, this is not only a question of harnessing the Solidarity Fund. Other programmes must also be restructured as appropriate, especially as the date fixed for the second reading of the Forest Focus regulation for 2003-2008 is fast approaching.
I believe that this crisis, which struck my country particularly hard, proves that Parliament was right to adopt the positions we voted for here at first reading and that the representatives of the Italian, Spanish and Portuguese governments were right to abstain from the common position when it was discussed months ago, drawing attention as they did to the need to increase forest fire prevention means under this programme. I therefore trust that when that regulation returns for second reading in a few weeks' time, we will all unanimously restate the positions adopted by Parliament at first reading and that, as a result, both the Council and the Commission will come to share those Parliamentary positions.
Mr President, this summer, we have observed the disastrous effects of the heatwave: drought, fires, and water and air pollution. Above all, however, we are dismayed by the deaths of elderly people, and in particularly high numbers, in a country like France.
We should not normally, however, call upon the EU for help. Our European neighbours too have been hit, and a large country, properly governed, should be able to deal with this type of situation by itself. France is now in an extremely vulnerable position, however, since the budgetary margins for manoeuvre were not restored when this was possible, that is to say at the time when tax revenue was plentiful.
France is also characterised by two very negative factors: the greater difficulty of operating the health care system, particularly in summer, when there is a lack of practitioners and when the working week has been reduced to 35 hours; and the fact that families are apparently more spread out than in neighbouring countries, so that it has been less easy for loyalties of blood to come into play.
In this regard, I would point out, in passing, that the need for geographic mobility on the part of workers, often defended by the European Union, should be strongly qualified in order better to preserve, wherever possible, the social and family link. Above all, a great task for the EU in the future will be to step up its internal and external actions to combat the greenhouse effect and, therefore, global warming. Maintaining the current level of CO2 emissions would, for example, have irreversible effects upon the climate, and we are asking the EU to pursue implementation of the Kyoto Protocol carefully with a view to better integrating policies on energy and the environment. On this point, it will be necessary to give priority to renewable energy sources, certainly, but, above all, to nuclear energy, which is very thrifty in terms of CO2 emissions. If nuclear energy is to be more widely accepted, however, the issue of managing and eliminating radioactive waste definitely needs to be resolved. With this goal in mind, we wish to see joint research on a large scale put in place, something that is an absolute priority, because on this everything else depends.
Finally, a third avenue of reflection has to do with the fact that a reduction in greenhouse gases will come about partly through getting a better grip upon road transport. We think that the proposal for a directive on road infrastructure charging should accept the incorporation into the price of tolls not only of the costs of maintaining the networks but also of the cost of the damage, not at present broken down, inflicted by such transport upon the environment and, therefore, upon the community as a whole.
Mr President, Commissioner, unfortunately, it is the tragedies of this summer that bring us together again to talk about matters that have already been the subjects of quite a few past debates in this House.
With regard to the forests and forest fires, we would first of all express our heartfelt condolences to the victims of these fires, above all in Portugal but also in the other countries that have suffered the same disasters, for we are concerned here with genuine environmental disasters in Southern Europe. The forests destroyed by fire will have to be built up again, with due respect for climatic and ecological features. Certainly, these forests have burned down, but other forests too will suffer the consequences of the drought. One has only to travel through our mountainous regions in order to see such trees already burned to a cinder before the arrival of autumn. It is going to be necessary to rebuild these forests, and we can ask ourselves if, with our agricultural policy, we have been able to adopt a genuine rural planning and development policy.
Agricultural policy has caused us to lose some farmers. Unfortunately, we can now say that, if our countries had had a few more farmers, the areas would have been better maintained and the forests better laid out, not as the only alternative to desertification but in such a way as to have been productive. Just now, one of our colleagues spoke about wood as a source of energy. I am entirely in favour of this, and I develop wood myself in an area for which I am responsible. We must no doubt review our agricultural policy and, primarily, support our farmers who will suffer the terrible consequences of this drought, since they all say that it will cost them a year's income in order to take account of the consequences of this drought. Livestock farmers now no longer know how to feed their cattle, and they are waiting for help to be provided quickly. This has been promised, but, most of the time, it is too late arriving. We must show, at European level, that we are perfectly capable of putting a community-based policy in place.
The meadows will also have to be restored, including in the semi-mountainous regions with which you are very familiar, Commissioner, and to which you are very attached. They will have to be restored when there is no irrigation and when there are no mechanical means available to farmers on land that is very difficult to farm.
Finally, I should also like to talk about water problems, because we have not perhaps been able to put in place a water policy likely to ease the difficulties encountered.
We have also talked about the ageing of our populations. During the work on the Convention in preparation for the future European Constitution, I had asked for public health to be an important feature of this Constitution. Unfortunately, public health has not so far been taken into account, which is something I regret.
If, then, I have one more point to make, I should simply like this connection between the disasters and climate change to encourage us finally to respect and implement the Kyoto Protocol. I do not think that taxation is a good response. Europe must be innovative. It must convince governments and populations that a different agricultural policy needs to be supported, and that it is necessary to rebuild forests that are productive. It is also necessary to have decentralised, community-based policies, and, above all, to redefine energy policy and transport policy. Finally, quite simply what must be done is to pursue a genuine European policy of sustainable development.
Mr President, ladies and gentlemen, I too believe it my duty to begin by expressing my appreciation and gratitude to Commissioner Barnier for the way he behaved during the tragic events which occurred in Portugal. He was the very image of distress and understanding, saying the words the Portuguese people wanted to hear and appreciated, and which other officials were not always able to put as well as he did.
As the Commissioner said, the end of our summer holidays has left a bitter taste, after a tragic summer, with its tragic tally of deaths and devastating forest fires. Thousands of elderly people have died as a result of the heat in various European countries and ozone peaks may have claimed many more victims. Was this an inevitable climatic event or could we be suffering the consequences of climate change caused by human behaviour? Was this the result of humanity's own thoughtlessness? The answer must be both of those factors.
Mr President, Commissioner, the area of woodland destroyed in Portugal, as we have already heard here today, is as much as 400 000 hectares, which is more than all the woodland destroyed by fire in the rest of southern Europe put together. This gives us food for thought. How can Portugal, a relatively small country, have forest fires on this scale? Are the Portuguese fire-worshippers, perhaps? Some have written that we are, because of our love of bonfires on Saint John's Eve, and of firework parties. I doubt it, however. The explanation for the incredible events which unfolded in Portugal this summer can be found to a large extent in the serious mistakes and omissions of the authorities.
The fires brought to light the weaknesses of a disorganised and irrational forestry system such as we have in Portugal. Over the last few decades, Portuguese woodland has been chaotically managed, as the Commissioner has already said here. One third of Portugal's land area of 90 000 square kilometres is given over to woodland. Most of that woodland ? two thirds ? is made up of pines, used only in construction. The rest is eucalyptus for producing wood pulp for paper, and also that extraordinary tree, the cork oak. Each tree, each vegetable species in the Mediterranean has, over many millennia, evolved strategies to protect itself and recover from fire. The problem is that the woodland is becoming more impoverished by the year, either turning into scrub or becoming dominated by conifers, more flammable than slower-growing hardwood forest made up of trees such as oaks and cork oaks. Soil erosion does the rest, and desertification continues.
Mr President, ladies and gentlemen, the Solidarity Fund was born of water but applied to fire. It brings to mind the two original Greek elements of Thales and Heraclitus. Born of water, applied to fire, but applied sparingly, as we have heard. The funds at our disposal are very slender, Commissioner. I feel the amount should be reconsidered because, being a palliative measure, it must increase, given the huge budgetary difficulties currently faced by the Portuguese state.
I believe that the reallocation of the Structural Funds suggested by the Commissioner is a good solution to the problem of financing the reforestation and reordering of Portugal's plant cover. We therefore agree that funds should indeed be reallocated. Swift action is needed in Portugal before this shock is forgotten, and this applies to the rest of Europe too. Prevention is the keyword and the golden rule in protecting woodland, as several people have already said here today. So, however, is the surveillance and policing of our woodlands, as well as heavy penalties for the criminal acts of those who deliberately and intentionally set fire to them. The State must take on a new role in reordering and reorganising Portuguese woodlands, as well as in addressing today's climate-related problems throughout Europe. Climate change is a grave threat indeed, and steps must be taken immediately.
Mr President, I would firstly like to express my gratitude for the fact that this debate has been scheduled in order to analyse the problems relating to the heat wave we have suffered this summer. This heat wave has furthermore led to a series of disasters, some of which are now recurrent, such as forest fires.
I would ask that we separate, on the one hand, the effects of this year's heat wave from, on the other, a problem which is endemic in the south of Europe, in the Mediterranean countries: the problem of forest fires.
These forest fires may have become more frequent as a result of climate change, but also as a result of change in the circumstances of the forests and the rural environment. The depopulation of rural areas is a reality. The non-use of wood produced in the Mediterranean forest, which is no longer economically viable, is a reality. Therefore, the forest ceases to have an economic function and takes on an environmental role, which is also very important.
But the circumstances are different: depopulation takes away farmers, who - let us not forget - are the main protectors of the forest and of nature. The farmer is the first person to confront a forest fire.
Since we are talking about an endemic affliction it is important to adopt emergency measures: they would serve as antibiotics. But what we really need for this type of affliction is 'vaccines'. In this case, the vaccines would take the form of preventative measures and any resources which can act quickly in the event of forest fires.
Commissioner, this year we have seen the devastating effects of forest fires. You have spoken of updating the Structural Funds, the Cohesion Funds, in part, in order to deal with these effects. I would ask you also to think of the Community Initiative for Rural Development (Leader), and how this initiative - which is applied in certain regions in particular - could also be applied to areas which have been devastated by forest fires.
I also believe that the measures adopted in this regard within the framework of the common agricultural policy have been positive, in relation to the areas which have had the greatest drought problems. I would also like to acknowledge the work of the fire-fighters, forest guards and volunteers, who have contributed to tackling the problem of forest fires.
Just as we ask that in any project there be an environmental impact study, this environmental impact should be extended to the possible impact of forest fires which - I repeat - are an endemic evil in the countries of the south of Europe, the Mediterranean countries.
Mr President, Commissioner, quite a few European countries have indeed suffered throughout this summer from exceptional temperatures. That is the subject of this evening's debate and, indeed, time is now of the essence. The consequences of this heatwave for our countries and their populations have been appalling. In Portugal, as our fellow MEPs have pointed out, fires have destroyed 5% of the country. It is a national disaster.
Regarding France, I wish first of all to express my feelings, including my indignation, at the extent of the human drama we have experienced. The French Government announced on Friday that more than 11 000 additional deaths in connection with the heatwave were recorded between 1 August and 15 August. These figures are terrifying. Certainly, they must encourage us to ask ourselves questions about each person's duty of solidarity towards those who are most vulnerable. National governments, and particularly the French Government, ought however, just like the European Union, also to ask themselves questions about the importance of public health policies, the requirement for high-quality emergency hospital services, accessible to everyone and in sufficient numbers, as well as about the requirement for retirement homes staffed by trained personnel and with the resources to ensure high-quality services. In short, they must consider adopting an ambitious policy regarding the elderly and those who are most vulnerable. All this requires budgets and, therefore, political choices that direct public expenditure towards the satisfaction of everyone's needs.
Regarding the fires, which have particularly affected the Var region of France and, even more so, other European countries, we are faced with a certain number of questions. What aid should there now be for these affected regions? How should such crises be dealt with more effectively in the future? Above all, how might they be avoided and through what policy of prevention? These questions also apply to the terrible consequences of the drought for agriculture. Commissioner, you propose a certain number of answers to these questions, as well as guidelines for reflection, but, in both cases - those of fires and drought - emergency aid does indeed need to be organised - in the forms both of the European Solidarity Fund and of national aid - in support of the regions damaged by the fires.
For farmers, many of whom are faced by drastic situations, the European Union ought, as a minimum, to authorise the national governments to accord them exceptional short- and medium-term aid. In France, the consequences for the affected areas are overwhelming: a loss of 50% to 100% of production is anticipated for non-irrigated cereals in the department of Lot-et-Garonne. There is a lack of fodder, directly threatening livestock. Everywhere, farmers are faced with a very large decline in revenue. Alongside this aid, thought must be given to the mechanisms to be put in place, as well as to the efficient management of the crises linked to exceptional natural events. This also requires public funds, which have no place in a competitive rationale.
Finally, I would turn to prevention and causes. In line with other fellow MEPs, I really wish to emphasise the need to re-think current models of rural planning and of agricultural and also transport development. Clearly, the tendency to make more and more profit out of available land, not to invest in fire prevention on the pretext of making savings, to accord priority to large farms and yield and to favour road transport, always to the detriment of rail - I could go on - is full of dangers. Another model is in actual fact to be devised, based on genuinely taking account of the environment, of the public interest and of solidarity. Indeed, we must show very much greater determination to apply the Kyoto Protocol. In conclusion, however, I want all these dramas experienced by our fellow citizens over the last few weeks to enable us at least to become more aware. ?
(The President cut off the speaker)
Mr President, Commissioner, summer follows summer, bringing disaster after disaster. Last year, it was floods which plunged Europe into mourning. This year, it has been a heatwave, bringing a health crisis in France and an environmental disaster in Portugal and on our Mediterranean coasts. These worrying freak weather conditions may be the result of global warming, which, it is a well-known fact, is itself exacerbated by the greenhouse effect caused by CO2 emissions.
In any case, everyone is now aware that we need to be more careful in our dealings with nature. We must also be more compassionate in our dealings with each other. In Paris, it is said - and the figure is frightening - that over 800 people died whom nobody grieved for and whose bodies nobody came to claim.
The draft resolution tabled by our group, the Verts/ALE Group, contains a number of extremely positive recommendations, and I want to mention just a few of them here. As regards health, in particular, the Commission must help the Member States to guarantee to all people the rights proclaimed by Article 35 of the Charter, namely the right to have access to preventive health care, even under exceptional climatic conditions. Where Portugal is concerned, we ask, Commissioner, that the Solidarity Fund be applied above the emergency level to genuinely help the country to bandage all its wounds. In order to reduce the greenhouse effect, we must encourage the Commission to ensure respect for the Kyoto commitments. Transport policy has a substantial part to play in this field. We must promote the most energy-efficient means of transport more.
As our fellow Member, Mr Dhaene, explained earlier, some of us came from Brussels to Strasbourg by bicycle, arriving towards the end of the morning. The aim was, of course, to promote the use of bicycles. Cycling must be provided for in the trans-European transport networks. That would make it possible to help the authorities concerned to create or improve cycle paths which link the Member States of mainland Europe.
As part of the trip, during the final section of the route, we rode along the canal between the Marne and the Rhine. The scenery is magnificent, but we noticed that the canal is underused for goods transport. We must encourage this kind of transport more, for it causes less pollution than road transport.
Lastly, I would like to mention one last proposal made in our draft resolution. It is to create a European civil protection body: the 'casques verts'. Their intervention in environmental disasters would encourage the Member States to shoulder their responsibilities.
In short, we must stop beating about the bush where sustainable development is concerned and take practical action. That is what our draft resolution is trying to say.
Mr President, 12 000 people died in 10 days. That is three times as many as died in the Twin Towers. A thousand people died per day, alone, abandoned. The corpses were stored in refrigerated lorries, in army caissons, in a fruit and vegetable market in Rungis in Paris. Not since Neanderthal man, long before Antigone, has the law of burial been violated.
Where is this Timisoara taking place? Under Milosevic? In Baghdad, under Saddam Hussein? In Haider's Austria? In the camps under the guards mentioned by Berlusconi? In Somalia, in the Rwanda of 1000 hills? It is in France. The France of the World Athletics Championships, the France of human rights, the France of gold medals, the France of Valéry Giscard d'Estaing, the father of the Constitution, the first article of which recognizes the right to dignity, including dignity for the elderly.
Where did all these deaths occur? Sixty-six percent of the deaths occurred in old people's homes, hospitals and specialised centres. They were not given enough to drink. They died of dehydration. Why is that? Because there were no nurses, no staff, no doctors. Why? Because the budgetary Stability Pact demands savings and cuts have to be made. As a result, cuts have been made to the detriment of the weakest, who cannot protest, to the detriment of the elderly.
Most of those who died were women. They did not die from domestic violence, as the women's rights committee believes. They did not die from discrimination or unequal treatment, they died from dehydration. That brings us to the causes, namely the cumulative effect of collective errors made over the past 20 years. The collective error of ultraliberalism, economism - in the nineteenth century ultraliberalism produced Zola, Victor Hugo, the proletariat and millions of deaths, and ultraliberalism is starting to claim deaths once again. The collective error of 'human rightsism', which leaves no place for Lenin among official rights and genuine rights, not to mention the hypocrisy which proclaims rights only to the extent that they are violated.
What, then, is to be done? Of course, Mr Barnier, we can announce funding, plans, a new economy and a new hierarchy. The truth, confirmed by statistics, is that not one of those who died came from the middle classes or the great bourgeoisie. It was those at the bottom of the heap who died. It is just as well that we have banned meatmeal, for otherwise they would have ended up minced in battery pig farms, although it is true that pigs are not abandoned, unlike the elderly people of France.
Mr President, ladies and gentlemen, I would like to thank Commissioner Barnier, who has addressed the tragic events of this summer with his usual clarity and illustrated what the Commission is doing with his customary great skill.
There is just one point which leaves me somewhat perplexed: I find it difficult to make a distinction between the drought and the fires, particularly when it comes to the environmental and economic consequences. If there is a distinction, it is at the level of the causes, for I am afraid that many of the fires were caused by man's folly, by a pyromaniac, while it would be extremely difficult to blame anyone for the drought.
Commissioner, I would now, if I may, like to look at what has been an absolutely dreadful summer for Europe from a farming perspective because, in my view, the scale of the problem is truly huge. The drought of recent months is yet another indication of how the indisputable change in the earth's climate is having irreparable effects on the environment and on our farming in particular. I am afraid that extremes have become the norm: drought, rain, cyclones and floods are the effects of a process of desertification which I am sad to say is affecting Europe, in particular southern and eastern Europe, and, ultimately, taking a very heavy toll on farming, for these disasters are generating an economic crisis, opening up a bottomless pit of production costs and sharply reducing the market margins for farm produce, in such a way as to jeopardise, in a summer such as this, even the pursuit of entrepreneurial activity in large areas of Europe.
I am not trying to paint a picture which is all black: I am merely describing a situation and I would like to identify ways of assisting and supporting farming. In this case, it is important that, generally speaking, the Commission carries out a careful assessment and adopts practical instruments to analyse and address the quantity and quality of European water resources for the coming decades, with particular focus on ways of conserving them.
Then there are the immediate requirements. I feel that, although the scale of the damage caused by the drought, which will become clear when the growing and harvesting operations are over, could or will lead to the activation of the European Solidarity Fund, at the same time, it would be essential to be able to take advantage, as at other times of declared crisis, of the option of bringing forward the payment of Community premiums to farmers. In this sense, it might be useful to set up a European summit coordinating all the parties affected by disasters, which is necessary to support measures to improve the situation, particularly the state of the farming economy.
Not immediately but soon, a damage estimate, which may be difficult to carry out but should certainly be close to the threshold for benefiting from the solidarity instruments I mentioned just now, could call for careful reflection from the Commission and a Commission proposal to achieve a multi-risk reform tailored to respond to the new climatic conditions of our continent. This would certainly be a very useful, wholly innovative instrument to support our farming.
Mr President, allow me to begin by expressing my condolences at the deaths which have taken place. I believe our first duty is to express our condolences to the families. But, while this is correct and essential, we cannot restrict ourselves to this expression of immediate human solidarity.
People have been lost - in fact, in my country we still do not know how many - and this is unquestionably the most important thing; but we have also lost homes, landscapes, flora and fauna. Fire weakens the soil, and sooner or later the usual traditional storms, which we always expect on the Mediterranean coasts in September and October, will arrive, taking advantage of this weakened soil to erode these areas even further. Let us keep this in mind.
There is no doubt that the heat wave and the drought have contributed to this disaster, but heat is not a new phenomenon in the Mediterranean. As has already been said, we have had heat for centuries. What is exceptional here are these temperatures which exceed anything we have known and, therefore, those people who were sceptical about climate change should perhaps give this some thought and governments, companies and individuals should take the appropriate measures.
People are wondering what the European Union is doing in this respect. The Commissioner proposes mobilising the Solidarity Fund, and I agree - I am rapporteur for the Committee on Budgets, and there is therefore no doubt that I will be sympathetic to this proposal - but the Solidarity Fund, Commissioner, relates to natural disasters, and these are not just natural. There are arsonists and huge numbers of criminal cases, and we should also be asking ourselves what we are doing with the directive and with other legislation on environmental responsibility, how we apply them, how we transpose them and how they are implemented, and how we demand those responsibilities.
I began in this Parliament in 1986. I believe my first action was a motion for a resolution calling for programmes for the prevention of forest fires in the Mediterranean. We went ahead with such schemes five years later, in 1992, and we had a ten-year programme running from 1992 to 2002. Why have appropriations always been left over, Commissioner? You have given us several good examples, but I, as rapporteur for budgets, would say to you that every year on the ramassage transfer there are appropriations which originate from that fund. Why? Because the governments have not used them? I believe this is very serious, because if they are not used, next year we will once again be in the same position.
We must take action at Community level. The Member States have their responsibilities, but I believe the European Union has a duty here to take the lead and to impose measures; otherwise we will have to trust, as we do every year, that the winters put out the fires of the summer.
Mr President, Commissioner, ladies and gentlemen, as Commissioner Barnier said, it is important that the Union confirms its solidarity with the countries whose forestry resources and agricultural productions have been affected. In view of this, it would be a very serious mistake to reduce the environmental disaster of this summer to the economic losses it involved. It is, first and foremost, a huge humanitarian disaster, equivalent for the whole of Europe to 10 times the scale of the attacks of 11 September. In effect, it is the first major disaster which is both economic and humanitarian caused by the climate shift in the temperate zone. This climate shift has coincided with another equally disastrous trend: the increasing isolation of a section of the population which is also increasingly dependent because it is elderly.
I will leave my colleagues from the Group of the Greens/European Free Alliance the task of expounding on the absolute priorities resulting from this shameful experience, from this condemnation of our development model: the need to speed up Kyoto, the rejection of an endeavour to boost the economy based on a motorway programme, the discrediting of the nuclear sector as an alternative for fossil energies, the obligation to adapt our flora and our habitat to the changes which have already occurred. However, it is just as important to adapt our health system and our social security networks to protect our elderly people against climate shocks. The loosening of family ties, including the links of geographic proximity, due to the individualisation of our societies and growing mobility, is a largely irreversible phenomenon which is not wholly negative. Our elderly people, we, ourselves, in the future, will be able to cope with the situation provided that services of general interest are developed to offset it, both in the public sector and in the third sector, the associative and cooperative sector. Is the fact that France has been particularly affected not due first and foremost to the fact that, for two years, grants to the associations managing old people's homes have been halved, in the same way as care allowance has been cut?
That is why we are calling upon the Commission to draw up a Green Paper on the protection of elderly people and combating climate and, more generally, health risks, on the basis of European best practice.
Mr President, Commissioner, once again, unfortunately, forest fires have desolated the forests of the Mediterranean, and they have been particularly devastating this summer as a result of the climatic conditions we have suffered.
As well as the loss of human lives, which we have to mourn, as well as the Dante-esque images left behind by the fires and the economic losses they have caused, the magnitude of the disaster which year after year hangs over the forests of the south of Europe and the consequences it has for the European Union as a whole demonstrate the need for a Community policy for protecting the forests against fires, with its own funding, which takes account of the specific nature of Mediterranean forests and which provides for prevention measures as an integral element in the management of forests, as this Parliament had requested at the time.
We must not forget that the Mediterranean forests and the forests of the north develop in completely different ways, and are therefore governed by completely different laws. As well as soil, the growth-restricting factors are water in the Mediterranean forests and light in the northern areas. In the Mediterranean forests, where there is no shortage of light, the higher trees, shrubs and grasses have to compete for water on the ground and, being a restricting factor, there comes a time when every drop of water which falls must be distributed at ground level. The water table is therefore reduced, the roots do not reach that level and they die, and then the above-ground part becomes denser and finally - unfortunately - fire returns repeatedly and we are sent right back to the beginning.
This differing development also requires differing forest management and requires that, in the Mediterranean forests, management and prevention form part of an inseparable whole, which is the only way to prevent these waves of fires every summer, the seriousness of which depends on the weather conditions.
The Mediterranean forests are part of the common heritage of all Europeans. It is for this reason that forest fires are not just the responsibility of the Member States or regional governments with competence in this field, although there is no question that the correct application of the principle of subsidiarity is essential in order to increase the effectiveness of the measures to be taken. Community competences in the environmental field as well as the commitment made by the European Union in Kyoto require greater budgetary contributions and greater involvement by the European Union in the fight against fires.
(The President cut off the speaker)
Mr President, Commissioner, I should first like to call to mind with sorrow and not a little horror all those whose deaths were associated with the health crisis which so cruelly affected the older generation in our country, France, but also in other countries. I believe that they have to be our prime concern.
I shall, however, be speaking mainly about the problems of forest fires. Every year, unfortunately, we are accustomed to expressing our sympathies: this was the case last year with the floods in central Europe and this year it is the same with the fires. We usually find the appropriate words and our sincerity is not in doubt, but very often we feel powerless to come up with an adequate response at European level.
Moreover, for a long time words were all we had until, following debates that crossed all political divides and on your initiative, Commissioner - and I congratulate you on this - we are setting up this Solidarity Fund, which today meets a widely felt commitment, that is to ensure that the European Union is as close as possible to its people, in particular when they are in great distress. You have reported on how this new instrument is being used. I believe that it is doing a great deal of good. It is alleviating the effects of serious crises, but strangely, by a bizarre twist of history, we are in the process of reliving the same situation with forest fires.
We used to have a specific policy, a specific instrument and a specific budget. This was mentioned by Mrs Ferrer and it is not old; it dates from 1992. It was a European regulation, directly accessible to all foresters or public authorities that owned forests, enabling them to invest as a preventive measure - because as you said, Commissioner, prevention is better than cure - in specialised fire-fighting equipment: firebreaks, water supply points, access tracks and so on. In fact we saw fit to abolish this regulation at the beginning of the year. The regulation had a budget of EUR 52 million from 1992 to 1997 and EUR 77 million from 1997 to 2002. Today another regulation is being proposed to us which serves an entirely different purpose and which does not mention or budget for protecting forests against fire, and that is 'Forest Focus', with a budget of EUR 41 million. If we were to continue down this road, the conclusion people would draw would be that in 2003, a catastrophic year in terms of fire, the European Union took the decision to abandon its policy of forest-fire protection.
I believe that we should spare ourselves the public ridicule and the public rejection. Commissioner, there are quite a number of us here, on all of the benches, who consider that EUR 60 million is a high price to pay to damage Europe's image if, on the day when a disaster of this magnitude were unfolding, we were to abandon a tool which is a preventative tool, which works, which people are happy with, and which foresters the length and breadth of Europe are calling for.
I would therefore ask you to repeat the strange acrobatics that we performed on the Solidarity Fund in the face of very strong opposition. It took the floods in Germany for people finally to recognise the need for a Solidarity Fund. It will perhaps have taken the tragic fires in Portugal for us to return, as I hope we will, to this regulation on protecting forests against fire, which has done us good service and which to abandon would, it seems to me today, send out a very bad signal.
Mr President, Commissioner, at this very moment fire is continuing to ravage part of the Massif des Maures in France. Desolation, helplessness and anger: that is how you feel when you cross these areas that have been burnt to a cinder. I know that you proposed the Solidarity Fund on behalf of the Commission, but what can the Fund do faced with the extent of these disasters and the consequent costs? It is whole swathes of the economy that are wiped out.
Furthermore, nature, which is already weakened, never stops paying the cost of our inconsistent policies. Who will pay to restore nature, to rehabilitate the Natura 2000 areas that we have so much difficulty in designating, as they are too greatly coveted by frenzied tourist development? And have we not only narrowly avoided further catastrophes, when you think of the water in our rivers that was no longer cooling nuclear power stations; the waters in those rivers into which the French Government, for example, authorised even warmer water to be discharged?
It really is high time that this stopped, Mr President, Commissioner. You yourself reminded us of our Kyoto commitments in terms of global warming. What is the Union doing, though, to impose an alternative transport policy or an alternative energy policy? Because this heatwave, as we all know and we have stated this again and again, is a foretaste of the problems we will have to face in the future. Meteorologists are unanimous: we can expect more heatwaves.
After these disasters, now is the time for action, Commissioner. Furthermore, as we all know, that is when it comes to the crunch. Even here we do not use the same terms to mean the same thing. Sustainable development, sustainable transport, the sustainable economy: all European policies today are sustainable. In fact, to confront the ecological crisis we need a change of policy, and our policies need to be ecologically sustainable. We need to put in place an environment policy that is not forever seen as an optional extra, as it is today.
The environment has to be a priority in the political choices that we make. This is still not the case, as we know. Moreover, we also have the technical means in the Commission - it is not worth describing them here; you know full well - to meet the challenge, but it is the political choices that are cruelly lacking, and this is true no matter what our governments say. Consequently, Commissioner, we really are counting on you to convince the politicians to make different choices.
Mr President, I should like to start by thanking the Commission for its prompt and generous response to the Portuguese Government's appeal for help in minimising the cost of the damage caused by the fires. Although President Cox is not here, I hope that the President of the Bureau will pass on my thanks to him for his speedy responses to the letters written to him by my Portuguese fellow Members from all parties, including my own. Our letter was drafted by my colleague Mr Coelho and signed by several of us. I thank Mr Cox for his swift response to our appeals, and also the chairmen of the political groups for their quick decision to hold this emergency debate on the heatwave, in particular on its most visible effect, the fires, but also on its other harmful consequences.
I would like to make a brief appeal to the Commissioner and also to the goodwill of this House concerning what is at stake in Portugal. Everyone knows that there is short-term damage here ? visible, immediate damage ? and also long-term damage, which is nevertheless just as important. We have an objective assessment of the short-term damage, which runs to about EUR one billion. On the basis of that assessment, which was drawn up and presented to the Commission, Portugal is eligible to claim almost EUR 100 million (around EUR 95 million) from the European Union Solidarity Fund.
The Portuguese Government submitted an application for around half of the amount for which it was eligible, and the Commission proposed an aid package of EUR 32 million. We are not denying that this aid is useful and very important, but it is much less than is needed. The first and principal reason for this is the scale of the disaster: almost 1% of our gross national product is at stake and this year's fires were as serious as those of the last ten years put together. Dealing with this is beyond our capabilities, bearing in mind, on top of everything else, that we are having to conform to a rigid financial mechanism, namely the Stability Pact.
The second aspect to consider is that of the long-term effects, which will be key in the future, since the affected areas are poor regions in the interior of the country where forestry was the main source of employment. We now have to think about setting in motion economic support mechanisms, both as part of this Community support, restructuring and reworking framework and, in future, within the next Community support framework, the common agricultural policy, regional development policy and rural development policy.
A key point, with which I will conclude, Mr President: it is clear here that something more than a forestry strategy for the European Union is needed. It is also clear that Mediterranean woodland is at much greater risk than northern European woodland. We must go much further, and the Commission has to reconsider its Forest Focus proposal, which is completely inadequate for preventing damage to woodland.
Mr President, Commissioner, I too, of course, would like to express my solidarity with the countries of the South, but I hope you will not mind if I, instead of repeating everything my fellow-Members have said, concentrate on the drought in my own country. Those of us who cast our minds back somewhat further, Commissioner, know that very dry summers have been a frequent occurrence, and so I am not one of those who regard this summer of the century as a quite unique phenomenon, but, farms being as financially stretched as they are, we can hardly dismiss this summer of the century as nothing more than an occupational hazard.
Like the harvest report that has been presented, the Ministry's official figures also confirm that the drought has brought on extreme losses to the harvest in Germany, but also in its European neighbours, and you have already pointed out that the European Commission has taken initial steps to enable the direct payments that are in any case due to farmers to be made more speedily and at an earlier date. Although I see that as an encouragement, this does not add up to extra money. It strengthens farms' liquidity, enabling them to buy in feedingstuffs and sow new crops. Let me ask you, though, something that has been briefly discussed in the Committee on Agriculture and Rural Development, that is, whether there are indeed no uncontracted funds available in the EU's agricultural budget. I would have thought that resources were available. Is it not conceivable that this is an area where help could be given more speedily - with co-financing at national level, which is what some of the German federal states are considering?
Let me say by way of conclusion something that has already been mentioned very often - that the eventual consequence for forestry, including in our country, will be that many farmers' own financial resources will be insufficient to permit reforestation. If we are to talk in terms of rural development, this is where we should be giving really serious thought to how we deal with this problem.
Mr President, it is a crying shame, to my mind, that we are not legislating on climate change today, because, given the remarkable profession of faith I have witnessed here, I do not believe we would have as much trouble passing legislation as we have had in recent months. I say that with the benefit of my experience as a rapporteur in this field, during which I have often detected a certain scepticism towards climate change.
Let us, then, learn the lessons. First, by moving towards sustainable forestry management, laying greater emphasis on indigenous species and less on foreign ones; laying emphasis on multiple uses of woodland, because the presence of people, through activities such as hunting, tourism, beekeeping, forestry, grazing and agriculture, is the best deterrent and surveillance tool. Let us also learn lessons, however, about climate change: fires, which make an instantaneous contribution to climate change by producing large amounts of carbon dioxide and reducing our carbon sink capacity, are increasingly a consequence of climate change. We are locked on a collision course with climate change. The 1990s was the hottest decade for two hundred years. Last summer, record high temperatures were reached in various parts of southern Europe. Scientists suggest that temperatures will rise by 5.8 degrees over the next 100 years. On the domestic agenda, first of all, we must therefore follow up the positive efforts we have already begun in the field of transport, through the trade in emissions and through reduction measures in the industrial and energy sectors. On the world stage, however, we must also pressure the United States to adopt the Kyoto Protocol. Kyoto is hardly a giant stride forward: a reduction of just 5%, when the scientists are telling us to reduce worldwide emissions by 70%.
Mr President, Commissioner, ladies and gentlemen, I should first like to extend my sympathies to all of the regions in the south of Europe that have been devastated by terrible fires. This is a true human, environmental and economic tragedy. As you said, Commissioner, repairing the damage is more expensive than preventing it: we therefore need to give prevention the consideration and funding that it deserves.
In this respect, I can report that creating networks in the forests of Aquitaine by building tracks, firebreaks and ditches, by increasing the number of water supply points and by appointing fire spotters has made it possible to limit the spread of nascent fires very considerably. These preventive measures were funded in particular by a European regulation dedicated to protecting forests against fire, Regulation 2158/92/EEC, which unfortunately expired at the end of 2002. In spite of the indisputable beneficial effects of this regulation, the Commission - as many of us have pointed out - has transferred only the fire surveillance aspect to its 'Forest Focus' proposal. As for the prevention part, it has been incorporated into rural development, where funding is a great deal more uncertain.
This shows the Commission's intention to abandon wholesale a European policy of defending forests against fire and to renationalise this policy. To do so is, I believe, a political, economic and environmental mistake. Well before the terrible fires of this summer - note, well before - and more specifically on 29 April, I wrote to the President of the European Commission, Romano Prodi, to tell him how astonished I was by the Commission's position. At first reading, the Commission had in fact spoken in favour of rejecting Parliament's amendments integrating fire prevention in 'Forest Focus'.
In response, all I received was a reassertion of this position, which I regard at the very least as surprising. At a time when the European Parliament is preparing to reopen discussions on the 'Forest Focus' proposal at its second reading, we need to do all we can to include fire-prevention measures in 'Forest Focus'. When it comes to the Community budget, this funding is a drop in the ocean, but, Commissioner, it is a drop of water that will enable many fires to be extinguished.
Commissioner, you told us that repair costs more than prevention. That is preaching to the converted. Prevention is precisely what we are talking about here.
On presenting Forest Focus, the Commission is reducing its economic contribution from EUR 18 million to EUR 13 million, saying that the missing 5 million has been transferred to the Regulation on Rural Development; but in the end it has had to tell us that this transfer has not taken place, which leads us to think that the money has been lost along the way.
As Mr Martin and many of my colleagues have said, and I am not going to repeat it, from a political point of view it is not acceptable that the budget set for the only regulation dedicated exclusively to the protection of forests, to pollution and to fires is being reduced by EUR 5 million, and to say that we are now going to combat fires, leaving out prevention, we are going to study pollution, increase biodiversity and also study carbon. We cannot do many more things with much less money, because 5 million out of EUR 18 million is a very significant percentage.
I would prefer it if we did not have to talk about or lament or express solidarity with the families of the people lost in these fires, nor the landscapes, homes and everything else that has disappeared, but I believe it is a miserly policy on the part of the Commissioner responsible for the environment to try to reduce the only funds we have had and to say that they have been transferred to rural development when, firstly, the countries have not had any opportunity to introduce these funds into their programmes and, secondly, the funds are not even in rural development.
Thank you, Commissioner. I would ask you to communicate what I have said to Commissioner Wallström, so that at second reading we can approve the amendments which Parliament has already approved.
Mr President, Commissioner, ladies and gentlemen, after what has been said already, it will be impossible for me to be original. The south of Europe - France, Spain and Italy - was, regrettably, plagued by fire this summer, but my country, Portugal, was hit particularly hard. The fires, which affected 15 of our 18 districts, wiped out 5% of our national woodland. The effects of this tragedy are economic and environmental, but also human. I can only pay tribute, therefore, to the 18 people who lost their lives, and express my condolences to their families. I would also, however, like to express my sympathy with all those of my fellow-countrymen whose lives were affected by the fires and who are going through a time of anxiety about the future. I am thinking in particular of those families for whom woodlands constitute the main - or, in some cases, the only - means of subsistence.
The scale of this tragedy calls for European Union support, which should be immediate and sufficient. Consequently, I would underline what my fellow Members have already said here about the effective and immediate action of the Portuguese Government, which took measures and steps to minimise the social and human impact. I would also highlight Commissioner Barnier's words of support and his announcement of a financial package from the European Union Social Fund, made during his visit to Portugal last week.
You found the right tone for the occasion, Commissioner, and for that I thank you. Furthermore, that tone managed to ease our burden. As the Commissioner said, though, we also feel that the aid on offer does not meet our expectations. This is a tragic state of affairs, particularly tragic in its broad sweep. Allow me to insist: this is a completely unprecedented disaster, and such unprecedented cases must be granted a commensurate level of aid. We hope, Commissioner, that the highly persuasive effects of the ash-blackened landscape which you saw with your own eyes in Portugal after the fires will provide the motivation that is lacking for an affirmative response to be given to the reasonable and adequate request made by the authorities in my country.
Mr President, I too should like to start by expressing my solidarity with my southern European fellow MEPs. I am also pleased that the Commission has done so too, but it clearly demonstrates that the disaster that has struck there calls for European solidarity. Europe should therefore show what it can do on the social front.
I should also like to highlight another issue in this debate. It is unacceptable that the Commission should derive financial gain from the drought which is hitting European agriculture so hard. This is a likely scenario, particularly in the area of potato growing for processing, to mention one example. It is expected that the yield in the Netherlands, Germany, Denmark and Austria will be a few dozen percentage points down on the annual average. In contrast to other products, such as ware potatoes, this scarcity will not lead to high prices. The CDA delegation in this House would like to invite the Commission, in the short term, to take stock of the amount by which production is lagging behind the preset quota and of the financial gain this produces. For example, a loss in production of 25% translates into a saving for the Commission to the tune of EUR 30 million, because for this crop, as for a number of other crops, the premium is directly linked to the yield. It is useful to bring this to your attention for these reasons alone, particularly since a 40% decoupling is envisaged in 2004 for those crops. This means that the premiums will then no longer be determined by the yield. It is likely that precisely this system will to some extent be used as early as in 2003.
In addition, the CDA delegation in this House is of the opinion that the Commission should initiate a European strategy discussion about quantitative water management. Qualitatively speaking, European water policy has been a success, but given that floods and water shortages have followed each other in such quick succession for a number of years now, it is necessary for us to do what is needed in the area of effective water management with a view to a future strategy.
Mr President, I think this has been an exciting debate, and I wish to comment on just a few of the points. We have discussed CO2 emissions and the way in which the climate depends upon the energy situation, and we have talked about the need for rather more sustainable energy.
On the hot days in Denmark, where I live, I looked at our many windmills and saw that they were motionless. There was no wind, and we must therefore conclude that wind alone does not solve the problem. What, however, there was enough of was sunshine, and we must therefore arrange for solar and photovoltaic cells to be developed so that we can really make use of the sun which sends so much energy to the Earth. The fact that we had problems with some power stations, which were unable to operate when it was very hot, is something for which we must compensate by creating a proper and powerful high voltage system so that we can have a genuine exchange of energy between the various regions of Europe.
The forest fires we have had will have no long-term environmental effect, since the trees in any case would have ended up similarly emitting CO2. The disaster has, however, been pretty huge in its extent, as we have all heard and as we all agree. I find it incredible that such large areas can catch fire without it being possible to put out the blaze. That leads me to concur with Mr Martin in saying that we must arrange for very large fire breaks to be established in the form of broad lanes or, better still, very broad corridors running through the land so that fires cannot spread to the extent that we have seen and so that we might, in this way, protect our countryside and rural areas.
Mr President, ladies and gentlemen, thank you all of you for your attention and for being here today and, to those who took the floor, for their questions and observations. I should like to say in particular to Mr Lage and his fellow Portuguese Members that I was very touched by their words of thanks. Nevertheless, I feel that I was only doing my job, as were Mrs Diamantopoulou and Mr Vitorino when they also visited Portugal to express European solidarity by offering words and compassion, but also through tangible action, even though I understand that this can sometimes seem insufficient. In any case, I should like to thank you for your comments.
Mr Coelho mentioned the speed of payment. Last Wednesday, at the same time as I proposed these 31.6 million, Mrs Schreyer proposed the procedure necessary for the two arms of the budgetary authority, the European Parliament and the Council, to be able to make a decision very quickly, no doubt before the end of this month, so that the money is actually paid, in full, to Portugal in October. It will therefore be usable from October.
On Thursday I met the Portuguese Finance Minister, who is making preparations to distribute this money to support or reimburse emergency expenditure. Once again, I too was very struck by the solidarity, generosity and proactive response of the people of Portugal, but also of the inhabitants of other regions, other countries and, as Mr Coelho said, not only countries in the European Union. Switzerland was mentioned. Morocco has also contributed to the relief effort. I think this is excellent and it needed to be pointed out.
Like many of you, Mr Figueiredo and Mrs Ferrer mentioned the restoration of the forests, which will take time. It will take more time where cork oaks are concerned - 40 years - than for fir trees. It is very striking when you fly over the scorched bare earth to see the number of forest roads. You can clearly see that this was a site of genuine economic activity with people who lived from forestry development. During the time that reforestation takes, these people need to live and must not be forced to leave. Jobs will therefore have to be created, no doubt in other sectors, so that the people are not tempted to leave. In any case, I can confirm that it will be possible to use the Structural Funds and redeploy them to this end.
Several of you, including Mrs Redondo Jiménez, Mr Martin, Mrs Ferrer, Mr Savary and Mr Vallvé, made rather forcible comments about prevention and protection measures and expressed regret for the amendments proposed by the Commission in 'Forest Focus'. I should like to avoid controversy and especially misunderstandings and remind you or tell you very strongly that the necessary protection and prevention measures are still and will continue to be funded under the rural development programmes. The new 'Forest Focus' Regulation is to be seen as complementing and supplementing these. What the Commission has sought to do, even though there has clearly been a misunderstanding, is to avoid overlaps or redundancies between the regulations. Mrs Wallström, I might add, will be meeting the Committee on the Environment, Public Health and Consumer Policy very soon and will explain this to them.
I also wish to say - Messrs Rovsing and Hugues Martin mentioned this issue - that when we talk about reforestation, we may be referring to regions that have been ravaged by fires or to those that have been devastated by storms. I remember seeing parts of our region, Aquitaine, with thousands of hectares of trees blown down by the storms. Different reforestation methods therefore need to be adopted taking into account what has happened. I am thinking in particular, as you said, Mr Rovsing, of firebreak areas. Let me give you the following statistic: 10% of expenditure under rural development for the period 2000 to 2006 is going to forest-related measures and a large proportion of this money is devoted to afforestation. The money is, therefore, there. It is not the money that is lacking. We have the capacity to pay for all of these initiatives and I would repeat that where the structural funds are concerned, for which I have direct responsibility, or training under Mrs Diamantopoulou or rural development under Mr Fischler, we will be able to show a great deal of flexibility and accept all proposals to redeploy or reprogramme funds, as Portugal has by the way already proposed doing to the tune of EUR 182 million.
Mr Ribeiro e Castro, Mrs Bastos just a moment ago and Mr Cunha expressed regret that the figure was no higher than 31.6 million. I myself said the other day that this amount was undoubtedly not enough to meet existing needs. I would repeat that it is earmarked entirely for emergency measures, which would never have been supported were it not for the Solidarity Fund. If this catastrophe had happened in Portugal two years ago, the amount would not have been 31.6 million but zero. As Mr Savary reminded us just now, it was because the floods were so serious that we resurrected this Solidarity Fund, which had been abolished in the past. The old Fund consisted of just a few dozen million euro; we have recreated it with a billion euro, which does constitute real progress. Having said that, all I can do is apply the criteria that were approved by Parliament and the Council, while observing, I might add, that the criteria that I initially proposed were substantially different. We apply these criteria with the utmost impartiality and objectivity and it is the same criteria that are used for floods in Germany, Austria and the Czech Republic as for Portugal. I would say to Mrs Bastos that I do not consider these criteria to be definitively good or ideal. On the contrary, I see the Commission's role as being to carry out an evaluation, once the Fund has been up and running for two years, and probably to propose changes or modifications.
I would like to thank Mrs Ries for her comments on the issue of civil protection and I will pass on her group's support for this idea of a European civil protection force to Mrs Wallström.
I will say to Mr Mayol i Raynal, who is no longer present, that I was very interested in his idea, if I understood correctly, of a European cycle route. As it happens, I have a longstanding and keen interest in the provision of cycle tracks and I will tell Mrs de Palacio that the European Parliament is determined to see progress made here.
On the subject of prevention, a number of you obviously mentioned the best prevention method, which is of course to keep men and women in the areas concerned to live and work there. Mrs Grossetête spoke about desertification, as did Mr Vallvé, Mr Fiori, Mr Maat and Mr Figueiredo. Now is not the time to mention the different aspects of the common agricultural policy, but whatever its imperfections and shortcomings and leaving aside the new course set by the CAP - and I have said myself that it would be better for doing what Mr Fischler in any case proposes and taking environmental requirements into account - it has to be said quite frankly that if the common agricultural policy had not existed, it would have spelt the end for many regions where there are still farmers today. I would add that if we wish to maintain these activities, not only agriculture or forestry, but activities in rural areas where desertification is a real risk, we also need a regional support policy. And this mitigates in favour of the idea, even if it needs to evolve further, of a new regional policy which is of interest to all the regions of Europe.
Mrs Roth-Behrendt and Mr Moreira Da Silva mentioned, as many of you did, the great international issue of Kyoto, the greenhouse effect and global warming. I myself have said what I think on this subject. Chance has nothing to do with it. If we experience increasingly violent storms, if temperatures continue to rise, if global warming causes the increase in temperatures and if, all of a sudden, there are fires, floods and - as we will probably see over the next few weeks - further disasters due to rain, storms and erosion, it is no coincidence. I therefore believe that the European Union has a joint, Community-wide responsibility to apply the Kyoto Protocol to the letter, as I said earlier, and to persuade as many countries as possible, including Russia, to ratify this protocol, which seeks to organise prevention at global level. Over and above the efforts that we need to make to reduce greenhouse gas emissions, there are clearly all of our other policies which, as I see it - I am saying this to Mr Turmes because I agree with him - need to be implemented with this in mind. This applies too to the policies that we support through the Structural Funds or the funds for transport. Personally I am anxious for us to tip the balance of European transport policy more towards rail. Moreover, I would remind you that under the Cohesion Fund, for which I am responsible, half of the appropriations are allocated to the environment and the other half to transport.
In this context I am going to pay close attention to the new countries that are entering the Union, Mr Turmes, because we have to avoid these countries, where reconstruction is in full swing, making the same mistakes that we have made on transport since the war: erecting high-voltage power lines in any old place, constructing roads in the middle of cities, building mainly roads and motorways, with more and more concrete, rather than developing rail transport. I promise you that in the new Cohesion Fund we are going to ensure that we strike a better balance. You forgot one subject, Mr Turmes, that is also a particular concern of mine, and that is urban public transport. Through the Cohesion Fund we are going to help cities, Warsaw and others, to provide this public transport. I would like these cities to make more space for urban public transport and to give it better support. I would repeat that in the future regional policy, which I am reflecting on at the moment, my intention is to make this kind of risk prevention compulsory in all of the European regions that are in receipt of aid.
Mrs Ainardi and Mrs Keppelhoff-Wiechert mentioned the common agricultural policy in connection with the drought and I would also repeat that, as Mr Fischler has demonstrated, we will show a great deal of flexibility under the CAP so as to help farmers that are very seriously affected at the present time, working alongside and in addition to national governments.
Mrs Ries mentioned education. Time does not allow me to go into detail now, but I think that where the environment is concerned one form of prevention is to explain properly what is at stake and to educate people, so as to limit as far as possible not only deliberate or criminal acts but also acts of carelessness.
I should like to support Mr Berthu, who mentioned the need to develop the research programme. My colleague, Mr Busquin, also intends to increase the research effort in this field, as it is insufficient in Europe. As Mr Colom i Naval said, the research effort is all the more necessary where this heatwave and global warming are concerned in the light of the fact that the last decade, from 1990 to 2000, has seen the hottest years for a thousand years. It is therefore necessary to increase our understanding of these phenomena so as to combat them as effectively as possible.
I have responded to Mr Fiori's comments on drought. He invited the Commission to consider the issue of coordinating water resources. That is fine by me. The problem is that responsibility for planning and water resources does not lie entirely at Community level, but is shared with national and regional bodies.
Finally, Mr Lipietz suggested a Green Paper on protecting the older generation from climate-related accidents. I think this is an interesting idea, at least to see what has happened in all of the countries and perhaps gain a kind of overview of this crisis, of the way in which different countries responded to it, and so as to exchange good practice. I will pass on this suggestion to my colleague David Byrne. I would say to Mr Turmes that the letter that he mentioned, which was sent to Mr Prodi, will be scrutinised very carefully, not only by the President of the Commission but also by all of the commissioners who are interested in this subject and in particular by the one who has just addressed you.
That concludes the item.
The vote will take place on Thursday.
The next item is the report (A5-0258/2003) by Alexander Radwan, on behalf of the Committee on Economic and Monetary Affairs, on the adequacy of banks' own funds (Basel II) (2001/2257(INI)).
Mr President, Commissioner, it is expected that the Basel Committee will, this autumn, come to a decision on the equity capital of banks in the future. It is certain that we will follow with a very critical eye the USA's plans for transposing this into law in the future, and that we will, of course, come to our own conclusions at European level. If, though, the decision is taken in the autumn, it is envisaged that we will begin the lawmaking process next year. This report concentrates on small and medium-sized enterprises, as Basel II has the objective of making the international financial markets more stable, an objective shared by all.
The fallout from Basel II must not, however hit those who had no part in destabilizing the financial markets - in particular the small and medium-sized enterprises in the European Union, who, as is constantly reiterated, form the backbone of our economy and are the only means whereby we may be brought out of economic crisis.
There have been calls for some considerable time for a study, and this makes it all the more important that it should be produced by the time a proposal for a directive is put forward, so that then the relevant conclusions may be drawn as regards the legislation. I would now like to explain a number of the main points in my report that I see as very important.
The first is the issue of the legislation. I take a very critical view of the way we are acquiring more and more 'soft law', by which I mean legislation in international bodies that enjoy no democratic legitimacy. This is no criticism of the work they do, but of the way in which they do it. If Basel II were the only one, one might be able to overlook this, but we are ending up with more and more bodies like Basel II, for example the one on international accounting standards, in which experts get together and formulate standards that are then put before Parliament and the Commission in the expectation that we will transpose them into law without much in the way of correction. The only way we, as responsible politicians, can respond to this process is in the negative. We have to turn our minds to a more transparent process, one that influences the way these bodies are composed. Although I do not believe it to be necessary that we should, in the plenary or in committee, discuss every point of detail, we must, being responsible politicians, acquire greater influence. In any case, the European elections are coming up next year, and, back home, they will be asking all of us why we took this decision.
This leads me to my second comitological point. It is quite clear to me too that Basel II is not a typical Lamfalussy process, as the lawmaking process will find us sharing in decisions on the annexes. The Lamfalussy process will, however, be used, as we will at that stage be determining which annexes will be amended by which procedure. The same applies here too; this is not to make a general criticism of the Lamfalussy process, but there are two points that must first be clarified. One - the strengthening of the law, the right of recall - is a matter for the Convention on the Constitution, and the second is, of course, a critical observation. Does Lamfalussy work in the way its creators thought it would, or is there still room for improvement? So much, for a start, for the fundamental principles!
So far, much has been achieved; there is the million-euro ceiling, which we demand should be adjusted in line with inflation; we have got internal and external rating - where we will certainly have to see to it that smaller banks do not have to face the hurdles of excessive bureaucracy; the 0.2% granularity criterion must disappear, and we have to consider procyclicality. We are calling for a study to re-examine this point, and in greater detail, before the legislation enters into force. How, in future, will start-up-companies in this area be treated? At European level, we will certainly have urgent need of partial use, which Basel II has hitherto rejected. It is these things that we demand of Basel, and if the Basel Committee does what we want it to do, we will be able to adopt the rules without making major changes to them. If, though, it does not do so, we will introduce the necessary flexibility at European level.
Basel does, though, present opportunities, such as rating for small and medium-sized enterprises to give them a clear idea of the state of their operations, although here it will be necessary for the banks to allow themselves enough time to explain rating, to work with small and medium-sized enterprises and to support their further development. We will, of course, also have to do our homework at national level. In my own country, people are always talking about small and medium-sized enterprises having a tradition of weak equity capital. Please bear in mind that the weak equity capital of small and medium-sized enterprises is not one of the traditions that I, as a Bavarian, see as a good thing; on the contrary, it results from a misguided fiscal policy over the last few decades. It is now time for the appropriate corrections to be made back home.
Basel II is to be transposed in 2006 or 2007. This is a realistic goal if we work at it, but we do not hold to it dogmatically; in other words, we reserve to ourselves the right to carry out the scrutiny on which a decision will depend.
(Sustained applause)
. Mr President, this is an important subject. I wish to begin by saying that the Commission welcomes this own-initiative report drawn up by Mr Radwan and the Committee on Economic and Monetary Affairs. Parliament's interest in this issue is most welcome. Together with the intensive consultation process that has taken place on the Commission's draft proposals, this debate will contribute strongly to meeting the challenging timetable to adopt a new framework in the European Union at the same time as the new Basel Accord is implemented globally.
I fully share the view expressed in the report that the current rules on capital adequacy need to be revised. They have become outdated and no longer reflect the realities of the financial services sector.
I am also pleased that the report supports the view that the new framework should apply to a broad range of banks and investment firms. That ensures a uniform standard of supervision and also fair competition. A key objective of the Commission is to ensure that the new framework is suitable not only for large banks but also for less complex banks and for investment firms. We are now very close to achieving that objective.
For bank lending to SMEs - which has been of particular concern in the rapporteur's own country - the report states correctly that numerous improvements have been obtained. The results of the recent impact study indicate that capital requirements for loans to SMEs are now very fair and that they are likely to be reduced as compared with the rules currently in force. That is another important reason not to continue the current rules. The report calls for even further reductions for SMEs and for reductions in the bank capital requirements for venture capital and equity investments in start-up companies.
I am duty-bound to tell Parliament that the Commission has very strong concerns about this matter. Venture capital is risk capital. If we use the prudential rules to reduce artificially the capital requirements for risky investments, we will be jeopardising the very interests that we are trying to protect - that is, the safety of consumers' savings and the stability of the financial system.
The report also identifies the very important question of the potential cyclical effects of the new rules: what if, in an economic downturn, the risk sensitivity of the new rules results in less availability of credit? The key lies in striking the right balance between risk sensitivity - and its benefits - and potentially negative cyclical effects. The Commission thinks that the new rules currently proposed strike a good balance. However, this is an aspect that must continue to be closely monitored. We must be ready to act quickly and modify the rules if developments suggest that the balance is not correctly struck.
Let me finish by repeating what I said when the Commission published its third consultation paper in July. I believe the new capital framework will be good for financial stability, that it will be good for financial institutions and that it will be good for their customers. I therefore welcome this report - for which, once again, I thank Mr Radwan - as a further step towards ensuring that the new European framework will be the best it possibly can be, and in ensuring that it is introduced on time so as not to disadvantage European institutions.
Mr President, Commissioner, ladies and gentlemen, as well as thanking Mr Radwan, the rapporteur, there are five aspects I would like to address.
The first is that we are discussing an own-initiative report that the Committee on Economic and Monetary Affairs has adopted unanimously - my colleague Mr Rübig will have something to say about what went on in the Committee on Budgets. By this we are clearly showing that we are alongside the people and that we act when necessary, that is to say, when it is time for us to speak up and get things done politically, rather than waiting until draft directives are on the table.
Secondly, this parliamentary initiative is being taken before the Basel Committee adopts any resolutions and before the presentation of the draft equity capital directive to stabilise the financial markets, and it should have just as much long-term influence on these two events as what we have done to date in the aftermath of Mrs Villiers' report.
My third point is that we have indeed achieved much already for small and medium-sized enterprises such as banks, and much towards greater transparency in the political debate on this chapter, and much to reinforce European self-confidence in the Basel Committee.
Fourthly, though, the fact that we have not yet reached our objective means that we have no shortage of demands to make: first, for the adjustment of the one million retail ceiling in line with the annual inflation rate; secondly for the deletion of the 0.2% granularity criterion; thirdly, for the recognition of physical collateral; fourthly, for acknowledgement of the specific financial situation when enterprises are set up or businesses are taken over. Fifthly, an unwarranted administrative burden, with resultant additional costs, devolving upon banks, must be avoided; our sixth is that the transparency of rating criteria should be guaranteed; our seventh, that rating should assess research activities and expenditure on investment in a positive light, and, finally, we call for the study on the effects on small and medium-sized enterprises to be produced and for it to be incorporated in the Commission's proposal.
The fifth area demands something of us. There is still work for policymakers, banks and businesses to do as we prepare for Basel II and the directive. A transparent partnership must be created or extended. All three of them need better framework conditions, and so I am also glad that the Austrian tax reform reduces the tax burden when profits are not withdrawn, as this strengthens equity capital.
Mr President, I congratulate Mr Radwan on his report, which really does get to grips with all the issues raised since the first drafts from Basel, which demand that the special economic and social circumstances in the EU be taken into account. The international bank supervisors and issuing banks in Basel, and the Commission in Brussels, have already met many of the demands made by us in Parliament, but there are still a few major stumbling blocks to be dealt with. In particular, the Commission must take our concerns into account in its deliberations, even though, formally speaking, we are not involved in the process and it is only next year that we will be dealing with the directive to incorporate this agreement into the acquis communautaire as a whole.
The consequence of this is that we MEPs find the process of working through this rather complicated; of the Commission, it demands a willingness to cooperate, and that to the utmost. We MEPs take the view that there are two principles that must be adhered to. Firstly, we take the view that any banking supervision law must, in the final analysis, serve to protect creditors, by which is meant savers, and ensure the functioning of the financial market, and, secondly, as we in the EU are endeavouring to create an internal market for financial services, transposition should be by means of a directive that leaves room for special rules at the national level only when, in really objective terms, there are special circumstances.
The first principle demands that the risks entered into by the banks be defined and assessed in an objective way. Banks calculate equity capital on the basis of the risk of loans being defaulted on, and this, in its turn, of course, has an effect on the interest charged to the borrowers. The Basel II system - for that is what I am talking about - must maintain a balance. It must not lead to extra burdens that banks and borrowers will find unfair, disproportionate and uncontainable, nor must it hamper employment and innovation. I know that is a bit much to ask for, but that is the basic precondition for the whole thing being acceptable.
When the directive for a large and liquid internal market is prepared, account must be taken of the need for special rules at national level not to be allowed to increase unchecked. Consumer protection, too, needs to be harmonised across frontiers if competition is not to be bounded by national borders. One of the distinguishing characteristics of our social structure is the co-existence of enterprises run as private businesses alongside those that perform services of general interest. Private/public partnerships are a case in point, and it is only in such cases that it is appropriate to permit rules at national level on banking supervision law.
If the same yardsticks are applied to all these borrowers, the system of evaluation will become more expensive, or the banks will be hindered from giving credit. I would like to conclude by again pointing out that credit given in the future must not be allowed to restrict the labour market, and nor must Basel II be allowed to serve as a pretext for the cancelling or restricting credit. We already have uncertain growth, and we must not allow matters to be made even worse by banks passing on debts to Basel II. What business management requires, and what is economically desirable, is simply an objective approach when assessing the risks of individual borrowers, calculating the interest rate for the credit, and when agreeing to give it. It is this principle that reinforces my positive stance in relation to Basel II.
Mr President, Commissioner, ladies and gentlemen, it goes without saying that precise assessment of risks when giving credit is of crucial importance to the stability of the banking system, and so, whilst supporting the Basel II agreement's objective of strengthening the banks' hand in evaluating risks, we nevertheless have a number of critical observations to make.
For a start, the Basel Agreement should primarily be directed at internationally active banks, which could represent a risk to the stability of the financial system worldwide. In many Member States, small local banks play an important role. There is a need to ensure that the costs imposed on these institutions by new supervisory rules remain manageable and do not lead to credit becoming more expensive. This is where the Commission has chosen a more flexible basis than did the Basel Committee, but it remains an unsatisfactory one.
Secondly, nothing has been done to dispel the fears that this compromise will worsen the situation as regards the financing of small and medium-sized enterprises. The million-euro threshold is to be raised in order to prevent the cost of credit granted by small banks becoming too expensive for SMEs. It is quite incomprehensible that no detailed analysis has been presented at European level of how the new equity capital rules will affect the conditions under which SMEs raise finance. It is for that reason that we must support the rapporteur's demand for such a study of SMEs to be presented before the proposed new directive enters into force and for its findings to be taken into account; failing that, the development motor that SMEs represent in their regions may be throttled.
Thirdly, what appears highly problematic about the new equity capital regime is its effect on macroeconomic stability, as it will very probably result in procyclicality. When the economy is in a downturn, it is normal for there to be greater credit risks, so that the banks can limit their lending, hamper investment activity and consequently accentuate the downturn. This is where I believe changes need to be made to the rules, or else this needs to be examined in greater detail.
The fourth point is one to which the rapporteur has already alluded. The comitology procedure that has been chosen reflects only inadequately Parliament's concerns, as, at the end of the day, it is not clear which issues are of political principle and which are technical in nature, so that Parliament could, under certain circumstances, be prevented from making amendments at a later stage. We should therefore endorse and support the demand for a formal right of recall.
Mr President. If Basel II were to be implemented as it has been drafted by the Basel Committee, then it would be easier for businesses that do not need money - that is, loans - to have access to credit. Vice versa, businesses that do need loans - that is, money - would find access to them drastically more difficult. In Austria, for example, some 65% of businesses are financed by bank loans. The EU average is only 46%.
For the most part these businesses have little equity capital. The building, tourism and gastronomy industries are particularly affected. In Austria, for example, the equity capital of the gastronomy industry is only 1.75%. Since, however, it will be equity capital that determines the allocation of loans in the future, then, according to Basel II, these businesses and industries will receive no or very few loans. The consequences would be disastrous. Businesses would no longer be able to invest and modernise and would have to close. We would lose thousands if not many thousands of businesses and jobs. I have to agree with the rapporteur's call for these repercussions to be analysed to reveal the negative effects of Basel II and to allow counter measures to be introduced at the same time to prevent them.
Mr President, I would like to add my congratulations to the rapporteur, who has worked very hard on this and produced an excellent report which has my firm support.
I agree over the need to move to a risk-sensitive framework which rewards prudent lending and penalises imprudent lending. I also agree with the aspiration to implement the accord in as near parallel with the United States as possible, to prevent the banking sector in the European Union from suffering a competitive disadvantage.
I am pleased that Mr Radwan's report recognises the importance of proper cost benefit analysis and of tailoring the framework to the needs of different sectors affected by the capital adequacy directive. That includes both small and large banks, investment firms and firms which have a mix of investment and credit business. In the future we may have to amend the directive to take into account the needs of commodities firms, if they are brought into the framework.
I congratulate the Commission on its progress in dealing with the issue of small business lending. It is absolutely right that the framework should not penalise small business lending unnecessarily. Many small businesses have nothing to fear from a risk-sensitive framework because there are many small businesses which are very good risks and which therefore can expect to get cheaper finance as a result of Basel II. There are, however, some small start-up businesses which are high-risk and I agree with the Commissioner that they should continue to attract a high capital charge. On the whole, with regard to SMEs - particularly in the light of reforms to the definition of retail which embrace a lot of SME lending - we are working towards a framework which is a fair and balanced solution on the SME lending issue.
I would like to see the framework take a light touch on operational risk. Operational risk is something that is not yet easily calibrated and we should be very cautious before we impose a large charge. We should be flexible in reflecting developments on how that charge is measured. It is also vital for the framework to recognise the important risk mitigation role played by collateral, both financial and physical. That is another very important part of the Radwan report which we, as MEPs, should recognise. We should also recognise the importance of insurance and indemnity insurance as a way of mitigating risk. This is particularly important in relation to investment firms.
Finally, the framework should try to go with the grain of professional practice. It should encourage good practice and work with the best of industry practice, rather than perhaps impose a wholly different framework on top of good industry practice.
Mr President. The rapporteur quite rightly stated in his report that the changes made in past years have all been in the right direction. Our committee has clearly said, as I would also like to do, that Basel II is right to aim to make banks more stable, and that aim of Basel II is a very laudable one in view of what we know about the costs associated with bank crises. The fact is that risk sensitive loan pricing is a key requirement for a stable financial system.
Basel II still needs to be discussed. The debate has already lasted more than four years and I must say that it is positive that, in particular under the first pillar, the risk weighting function has been lowered and made significantly shallower. This avoids possible problems relating to access to credit, above all for SMEs. Furthermore, it is also positive that the appeal of shorter loan periods has lessened. From a European perspective, it is also certainly important that there should be no discrimination against tangible collateral. It must be dealt with in the same way as financial collateral.
We should, however, finally realise, that Basel II will have an impact, not only on small and medium-sized banks, but also on SMEs. The extremely varied funding framework in the EU, which is nonetheless indispensable for business, must be kept. An increase in capital demands for loans secured by the economy's promotional bodies and self-help institutions that are not covered by risk considerations must be excluded.
A few further questions: I believe that it should be justified why only ten banks in the USA have to use Basel II and a further ten institutions use Basel II on a voluntary basis, whilst in Europe all credit institutions must implement the models. It is quite right that small European banks are not in direct competition with US institutions excluded from the Basel obligations, but instead with these institutions' corporate customers. This could potentially mean that, in terms of competition, European businesses would be put at a disadvantage on the world market. I think that this needs to be clarified and I also count on the opinion sought by the Commission discussing this point, and in sufficient time for it to give rise to some amendments.
I would also like to emphasise that it is very important that the crucial points that have been brought up by Charles Goodhart's research group from the London School of Economics should also be clarified, in particular those referring to the procyclicality of Basel II, to which reference has already been made. I would like to formally give my support to Mr Radwan in his reasoning that Parliament should tackle in good time the problems of SMEs and their employees, that we should continue to do so, and that above all we should also ensure that Parliament's voice continues to carry weight and will be heard at the end.
Mr President, I am happy to express my satisfaction with Mr Radwan's report concerning the forthcoming Basel II accord. Developing a new framework for capital adequacy will maximise the effectiveness of the capital rules in ensuring overall financial stability, maintaining confidence in financial institutions and protecting consumers' and depositors' interests. This would benefit not only the banking industry but the whole EU economy.
However, structured dialogue between supervisors, regulators and bank and investment firm representatives is crucial for creating a viable capital framework. A central element - that of democratic control - has been lacking. Therefore, Mr Radwan's objective to involve the European Parliament in the capital adequacy debate and to add democratising elements to the decision-making process is most welcome.
The principle of taking into account corporate risks in loan pricing is a sound one. Risks should be treated the same, regardless of the legal nature and level of complicity of the institution in question. Nevertheless, concerns relating to SME lending, highlighted in the report and by many colleagues, are well-based. For example, in Finland only the larger banks and a dozen companies have external ratings. Therefore the exclusive re-use of external ratings is not a viable solution for us in the short term. Instead internal ratings based on some agreed key ratio criteria could be developed in order to avoid unreasonable costs for SMEs.
I am worried about a large number of national options. I fear that there might be divergences in the interpretation and application of the new framework by national supervisors. These national discrepancies could give rise to competitive inequalities in the single market.
I should also like to mention mutual recognition with the US. EU banks and investment firms operating in non-EU countries should not be penalised by the potential burden arising from divergent requirements between their home and host supervisory authorities. This is a question of the utmost importance for us, especially in the US delegation of the European Parliament, where we have debated these financial security rules.
Mr President, Mr Radwan, ladies and gentlemen, what is Basel II about? It is about credit standing and the collateral needed for it. Therefore, our main interest is in how this affects SMEs. After all, they account for two thirds of employees in Europe and pay 80% of taxes. Therefore, we would also call for preparation for the implementation of Basel II with a stability pact for SMEs. The Committee on Industry, External Trade, Research and Energy commissioned STOA to carry out a study. One of the most important findings was that, according to rating procedures, banks required up to 400% more deposit for venture financing and start-ups.
This, I believe, should show us that we in the Committee on Budgets should also get involved. As a member of the Committee on Budgets, and jointly with Mr Mulder, the rapporteur, I submitted a proposal for starting a pilot project in this area, which, through the European institutions and the European banks, would support guarantees for SMEs. In particular, guarantees of up to EUR 25 000 should be available for SMEs. We want a package that amounts to tens or hundreds of millions so that we can help small businesses. We also want a training package, especially for finance ministries. Here, as with the Lisbon process, we need to look into what repercussions the tax law will have on various equity capital structures, reserves, funds, depreciation, corporate income tax, provisions on non-profit activities, for example. There is a lot to be checked and I call upon the Commission to look into these issues in their report, which is long overdue, so that the Member States and their ministers can adopt and prepare for Basel II as best as possible.
. Mr President, Mr Radwan referred to comitology; I should like to stress that one of the key comments which the Commission has received is that the new framework should be capable of being updated speedily. The Commission agrees that this is very important, and it is also recognised in the report that we are discussing here today. The Commission recognises Parliament's concerns about the use of comitology: it is an old subject that has often been discussed in this House. This concern is also reflected in the draft report presented by Mr Radwan.
All of the proposed provisions, both Articles and annexes, will be contained in the Commission's proposal and all will have to be agreed according to the codecision procedure. Therefore, Parliament will be fully within its rights in making all the comments it wishes to make. As I have said a number of times in this House, the Commission supports Parliament's desire to have Article 202 of the Treaty amended, as Mrs Randzio-Plath knows very well.
The second point I would like to raise is the matter of SMEs. It was mentioned by a number of Members - Mr Karas, Mr Markov, Mrs Villiers, Mr Ilgenfritz and others. I should like to point out that numerous improvements have been made in order to ensure fair and proportionate capital requirements for bank lending to SMEs. Examples of this are the lowering of the requirements for riskier borrowers; a discount of on average 10% for smaller borrowers and allowing SMEs to be included in the retail portfolio when the loan is for less than EUR 1 million. Mr Karas asked whether that could be indexed according to inflation. I would have absolutely no objection to that, but it is one of the issues that should be developed according to the comitology procedure.
Impact studies have been carried out and the results indicate that the new rules would result in fair and proportionate capital requirements for exposures for SMEs, so SMEs stand to benefit, and therefore I cannot agree with Mr Ilgenfritz. I would refer him to Mrs Villiers' very pertinent comments which directly opposed his views. I would suggest that these two Members of Parliament have a short debate on the matter, but certainly the Commission agrees with Mrs Villiers.
Then there is the matter of venture capital, which Mr Ettl in particular referred to. The Commission shares the view that venture capital and equity investments in start-up companies are important.
However, the purpose of prudential legislation, and that is what we are discussing, is to protect the financial system and the interests of depositors and savers. Indeed, Mr Ettl himself drew attention to the need for consumer protection. Therefore we must be sure that we do not treat riskier investments, for example in venture capital firms, on a basis which is too lax, therefore running the risk of damaging consumer protection. As I mentioned earlier, however, I am happy to clarify that the small firm discount - i.e. the reduction of up to 20% for lending to smaller firms - will also apply to equity exposures to venture capital firms.
A number of Members have asked for further studies. The Barcelona European Council asked for further studies to be made on the impact of Basel II on the European economy. In the light of this request, a study is being carried out by PricewaterhouseCoopers. The draft report is due at the end of this year, with the final report available at the end of March. Results of the study are due to be delivered to the Commission early in 2004. As I said earlier, we have now carried out impact studies and next year PricewaterhouseCoopers will carry out further studies as a result of demands placed upon the Commission by the Barcelona European Council.
Mrs Randzio-Plath drew attention to the fact that only a limited number of banks will have to comply with the Basel II rules in the United States. However, according to Roger Ferguson, the 'number two' at the Federal Reserve, the fact that Basel II will apply to the 'ten plus ten' American banks - the ten biggest and the ten next biggest - means that more than 99% of US foreign banking assets will be covered. Therefore, we can accept that there will be fair competition between European and American banks when they meet internationally.
Mrs Randzio-Plath and others mentioned the matter of procyclicality. As I said earlier in my introductory speech, increased risk-sensitivity is an important fact. It is my view - and I hope that of Parliament - that the report strikes the right balance in this regard. Modifications have been introduced to reduce the procyclic effects of the draft rules, which is a good thing. We also hope that better risk management as a result of the whole Basel II procedure will enable banks to be better prepared to deal with the effects of economic recessions.
In his introduction Mr Radwan raised an important point concerning soft law. I well understand the concerns of Parliament on this matter. Soft law means that Parliament may be circumvented. I accept the point of view of those who say that soft law must be kept within bounds so that the democratic contents of law cannot be adulterated. I accept that view but find it difficult to accept that the whole soft law concept would apply either to the accounting standards or to Basel II.
Mr Radwan also drew attention to accounting standards. Both areas - the accounting standards and Basel II - are hideously complicated. I think Mr Radwan would agree with that. Therefore it is reasonable that experts in those fields should be called upon to formulate rules, as is happening with the International Accounting Standards Board and the Basel II Committee on which the Commission is an observer.
When all that has been done, the results will be set out in the form of directives. There will be a directive on Basel II and on international accounting standards. Therefore, Parliament will be within its rights to make any complaint it wishes to and to raise issues. Once again, while accepting Mr Radwan's point of view on soft law in general, to apply it to Basel II or to the accounting standards is not the right thing to do.
Thank you very much, Commissioner Bolkestein.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A5-0180/2003) by Mr Koukiadis, on behalf of the Committee on Legal Affairs and the Internal Market, on legal bases and compliance with Community Law (2001/2151(INI)).
. (EL) Mr President, Commissioner, ladies and gentlemen, the Committee on Legal Affairs and the Internal Market did me the honour of asking me to draft an own-initiative report on legal bases and compliance with Community law.
The title of the report is not accurate. I would say it is slightly misleading. It is in fact about the huge issue which is troubling the Council, the Commission and the European Parliament with contradictory positions and which has to do with investigating potential legal bases for the jurisdiction of the European Union to make provision for criminal sanctions for certain serious violations of Community law.
There is a large divergence of opinion about if and to what extent this sort of activity can be legislated. In order, therefore, for us to have a substantiated report, I proposed and the Commission agreed to hold a public hearing with rapporteurs expressing the various tendencies. I should like to express my thanks for their contribution and to inform the House that the report was based on the points on which we appear to more or less agree. The common objective of all of us must be the effective application of Community provisions, but with solutions which will be reliable, because our main concern is to create legal certainty.
I would also remind you that the issue of criminal sanctions for serious infringements of Community law was also raised in the past in connection with legislative proposals concerning environmental protection, protection of the Community's financial interests, safeguarding intellectual property rights, pollution at sea and pollution offences in general.
This is a rather complicated issue from a legal point of view. It is further complicated by the distinction between the three pillars. The report concentrates on the issue of legislating criminal sanctions in the first pillar. In order to make the problem understandable, I have confined myself to raising the basic question to which the report gives a positive answer, in other words the extent to which the Community can impose an obligation on the Member States to make provision for criminal sanctions for serious infringements of Community law. This is the so-called mixed method, whereby the Community imposes an obligation on the Member States to make provision for criminal sanctions for this specific issue.
We confined ourselves to this method because it appears to attract a great deal of agreement. By contrast, the purely Community method of making direct provision for criminal sanctions under Community law, a sort of communitisation of criminal law, comes up against serious legal objections which start from the fact that there is no clear legal basis in the Treaty for this issue, that criminal sanctions form part of the national sovereignty of the Member States and that criminal justice is an integral part of national culture. In addition, the objection is also advanced that criminal sanctions are linked to restrictions on individual rights, which presupposes a fully constitutionally coordinated state, not an imperfect legal order with the obvious financial elements and democratic deficit of the European Union.
In all events, even if the purely Community method were accepted, it would be confined to making provision for one criminal sanction. It does not appear to have jurisdiction to impose the sanction in this specific case. As regards the so-called national method, which means the right of the states to make provision for criminal sanctions for cases of infringement of Community law, this does not create problems. The states are at liberty to follow this method. However, the sanction needs to be of an effective, proportionate and deterrent nature. It would even become clear that it was not thus concerned with the issue of the harmonisation of criminal law and sanctions, for which only the third pillar can be used and only in specific cases. With the constitution being drafted, these issues will have a new basis. The position of the report on the basic question I referred to above, in other words if the Community can impose an obligation on the Member States to make provision for criminal sanctions, is that the Community legislator has the legal capacity to demand this of the Member States. To be specific, it accepts the principle of safeguarding the law formulated in Article 10 of the EC Treaty; in other words, the obligation of the Member States to ensure that violations of Community law attract effective criminal sanctions. Consequently, as we acknowledge such an obligation on the part of the states, we should also acknowledge the Community legislator's capacity to make provision for similar obligations, at least for serious infringements of Community law.
Thus, the report clarifies that, in order for such a Community initiative to be legal with the law as it stands, it must only be exercised in cases in which this is the only way to safeguard effective compliance with Community provisions.
Finally, the report also proposes that the European Commission, in its capacity as guardian of Community interests, should be able to lodge complaints or bring civil actions, at least in cases where the Member States are accorded an equivalent right. It is encouraging that the Constitutional Convention is on the same wavelength, with final proposals from the motion for the resolution, as can be seen from articles ?-13, ???-65 and ???-172. Once the new Treaty applies, we shall have to re-examine this issue.
Mr President, the Commission wishes first of all to acknowledge the high quality of Mr Koukiadis's report, which constitutes a valuable working document on the sensitive relationship between criminal sanctions and Community law. Furthermore, this report has the merit of being the first institutional document to give a complete overview of this problem which, admittedly, is nothing new. The Commission services are moreover keen to approach it through various different working documents when each, or almost each, of the proposals mentioned in Mr Koukiadis's report is tabled, in particular those on the protection of the Community's financial interests, the protection of the environment through criminal law, racism and xenophobia, subjects which had never before been dealt with as systematically outside the world of academia.
The second cause that I have to be glad on the Commission's behalf is the fact that, reading the report, I see that many of the views expressed in it overlap with the position held by the Commission. Like Mr Koukiadis, the Commission does not consider the Community to have a general competence in criminal matters as the treaties currently stand.
On the other hand, the Commission believes that the functional competences that it has for the purposes of meeting the objectives set out in Article 2 of the EC Treaty do make the Community competent to impose an obligation on the Member States to lay down sanctions, and if need be criminal sanctions, if this proves to be necessary to reach a Community objective. This approach is based, as Mr Koukiadis has noted, on the case law of the Court of Justice, according to which Article 10 of the Treaty - and I quote - 'requires the Member States to take all measures necessary to guarantee the application and effectiveness of Community law'.
Nevertheless, as the treaties currently stand, the harmonisation of Member States' criminal law can be governed only by the provisions of Title 6 of the Treaty on European Union. Moreover, this is the position that the Commission, supported by Parliament, is defending before the Court of Justice in the action disputing the legality of the framework decision on the protection of the environment through criminal law.
Finally, as I see it, Mr Koukiadis's report and, in particular, its conclusions have the enormous merit of illustrating perfectly the extent to which the interweaving of the policies in the first Community pillar and the courses of action that are said to come under the third pillar is a source of constant difficulty. Furthermore there is an inherent risk in this situation of blocking the decision-making process. The price that we pay to overcome these difficulties is to make artificial divisions between legislation that has the same purpose, which can often render the Union's activities largely incomprehensible to the public.
Furthermore, it is important that the European Parliament and the Court of Justice are recognised as playing an identical role to the one that they play in the first pillar; in this way our concern to be effective can go hand in hand with improving democratic and legal checks and measures. That is why the Commission welcomes the proposal to bring Title 6 of the Treaty on European Union within the Community system as such, as recommended by the Convention. The Commission will do its utmost to ensure that this major step forward survives the Intergovernmental Conference, which will be starting next month. I know that in this regard Parliament is entirely in agreement with the Commission.
Mr President, I must begin by congratulating Mr Koukiadis on his excellent report. This report takes real care to specify the details of such a delicate issue.
The report quite rightly separates the specific notions from what is the essential notion for the Community's action by asking the Member States to establish penalties, where necessary. That notion is the duty of loyalty enshrined in Article 10 of the Treaty establishing the European Community.
It also takes care to stress - as the Commission has just done - the peculiar (to put it mildly) situation represented by the twin possibility of using, on the hand, Title VI and, on the other, the first pillar. It insists, furthermore - as Parliament has always done and as is quite right - that, wherever possible, the first pillar should be used. This is, moreover, without prejudice - as the Commissioner has also just stressed - to the great progress represented by the establishment in the European Constitution of the disappearance - formally at least - of the pillars and of an approximation of the third pillar to the characteristics of the first pillar. This is an issue which - and I fully agree with Commissioner Bolkestein - we must try to maintain during the Intergovernmental Conference.
My group supports this text by Mr Koukiadis which, furthermore, has been very flexible by stipulating two of the points on which we asked, definitively, for an application of the principle of proportionality. In other words, application of penalties is not demanded if the same end can be achieved by means of other legal instruments. In certain cases it will be necessary to use penalties, but we must always try to ensure that the law does not apply the most serious penalty if the objective can be achieved by means of the least serious one. This has been suitably taken up by Mr Koukiadis in his report and I would like to thank him for that.
I therefore believe we are left with a balanced report, a report which reflects the constant concern of the Commission and of this Parliament that Community law should not be a flatus vocis, that it should be an effective law, and there can be no effective law without penalties, without the possibility of demanding compliance with the law by means of relevant actions in the event that it is violated.
I would like to congratulate the rapporteur once again and I am confident that a vast majority of this Parliament will vote in favour of the text of his report.
Mr President, I too would like to thank and congratulate the rapporteur. It is a very timely and well-produced report on what, as has already been said, is a very complex and sensitive issue.
Although it is complex it is an issue to which we have to take a practical approach. There have been times in our committee when we have been presented with initiatives from the Member States, where they want us to introduce penalties, but we find ourselves in a situation where we cannot respond as they would like. Bearing that situation in mind, when it comes to the IGC, the Council and Member States will appreciate the good sense of what is being proposed here.
I was also struck by the idea presented to us - at the enlightening hearing with experts when Mr Koukiadis was preparing this report - that the Community should and must have the wherewithal to protect its own property in the widest sense. That is what we are talking about: property in its widest sense.
But there is one point I would like to make and underline. If we are to give the Community power in this area of competence - and we should - then it should also be underpinned by the sort of balance achieved by the Community itself signing up to the European Convention on Human Rights. If we are to have some competence, albeit limited, in the criminal field, this must be balanced by measuring that legislation against something fundamental and basic that guarantees our citizens' human rights.
Mr President, at this late stage of the evening there is not much to be said, especially since we all agree on the virtues of the report and its underlying point. I just want to quickly address three principles.
First of all, it is obvious that criminal law and criminal sanctions touch the liberty of citizens more closely than any other branch of the law and therefore, being absolutely certain that there is a valid constitutional basis for the use of criminal law is vital to liberty as a fundamental matter of the rule of law. One of the things that the report and its explanatory statement do is to show exactly to what extent there is a basis.
Secondly, in a democratic Community, it is essential that the citizens' representatives get to vote on the question of whether the criminal law should be extended. That alone would cause us to regard Pillar III as a very suspect basis for any kind of intervention in the criminal law. It effectively excludes the democratic representatives of the citizens in this Parliament beforehand and in the national parliaments afterwards. Therefore it is excellent to discover, as Mr Koukiadis shows, that it is a matter for the Community Pillar.
I should to like to underline the point in paragraph 7 about subsidiarity and proportionality. Again, it sends a message to the Member States to improve their criminal law in an appropriate way and to allow sensitivity to local traditions in law. That is absolutely vital. Those are three important principles in an excellent report.
I welcome Mr Bolkestein back from his brief sojourn in Scotland, where he was very welcome.
. I will be brief. As Mr MacCormick said - and I welcome him back to Strasbourg after our two meetings in Edinburgh - we all agree.
Mrs Wallis raised the issue of the signing up to the European Convention on Human Rights. That is a very good point. Some have proposed that instead of having this Charter of Fundamental Rights, which is now in existence and which will probably be part of the new Constitution - although some disagree about that - we should merely have signed up to the European Convention on Human Rights. There is a risk in the present situation that there is a sort of competition between the two instruments. That debate has taken place, but the decision - as Mrs Wallis knows - was finally taken to have a Charter of Fundamental Rights. The question now is whether it would be useful to sign up to the European Convention on Human Rights, in addition to having that charter. I am wary of duplicating instruments, so I wonder whether Mrs Wallis' suggestion is a good one. However, it is certainly worth considering.
Thank you very much, Commissioner Bolkestein.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 9.10 p.m.)